Exhibit 10.2
EXECUTION COPY
 
$22,000,000
PRIORITY CREDIT AGREEMENT
among
TRICO SHIPPING AS,
as Borrower,
TRICO SUPPLY AS
and
the Subsidiary Guarantors listed on Schedule IX hereto,
VARIOUS LENDERS,
and
CANTOR FITZGERALD SECURITIES,
as Administrative Agent
 
Dated as of September 21, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Defined Terms
    1  
 
       
Section 2. Amount and Terms of Credit Facility
    15  
 
       
2.01 Loans and Commitments
    15  
2.02 Minimum Amount of Each Borrowing
    16  
2.03 Notice of Borrowing
    16  
2.04 Disbursement of Funds
    17  
2.05 Notes
    18  
2.06 Pro Rata Borrowings
    19  
2.07 Interest
    19  
2.08 [Reserved]
    19  
2.09 Increased Costs, Illegality, etc.
    19  
2.10 [Reserved]
    20  
2.11 Change of Lending Office
    20  
2.12 Replacement of Lenders
    20  
 
       
Section 3. [Reserved]
    21  
 
       
Section 4. Fees and Commissions; Reductions of Commitment
    21  
 
       
4.01 Fees
    21  
4.02 Voluntary Termination of Unutilized Commitments
    21  
4.03 Mandatory Reduction of Commitments
    21  
 
       
Section 5. Prepayments; Payments; Taxes; Voluntary Prepayments
    21  
 
       
5.01 Voluntary Prepayments
    22  
5.02 Mandatory Repayments
    22  
5.03 Method and Place of Payment
    22  
5.04 Net Payments; Taxes
    23  
 
       
Section 6. Conditions Precedent to the Effective Date
    24  
 
       
6.01 Execution of Agreement; Notes
    24  
6.02 Officer’s Certificate
    24  
6.03 Fees, etc.
    24  
6.04 Opinions of Counsel
    25  
6.05 Corporate Documents; Proceedings; etc.
    26  
6.06 Indebtedness
    26  
6.07 Security Documents
    26  
6.08 [Reserved]
    26  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
6.09 Approvals
    26  
6.10 Subsidiaries Guaranty
    26  
6.11 Litigation
    27  
6.12 Environmental Laws
    27  
6.13 Material Adverse Effect
    27  
6.14 No Conflicts; Margin Regulations
    27  
6.15 Working Capital Credit Agreement Amendment
    27  
6.16 Collateral Agency and Intercreditor Agreement Amendment
    27  
6.17 Senior Notes Indenture Supplement
    27  
6.18 Business Plan and Projections
    27  
6.19 Insurance
    28  
6.20 Agent for Service of Process
    28  
6.21 Court Orders
    28  
 
       
Section 7. Conditions Precedent to each Credit Event
    28  
 
       
7.01 No Default; Representations and Warranties
    28  
7.02 Notice of Borrowing
    28  
7.03 Post-Effective Date Deliverables
    28  
7.04 Approved Budget
    29  
7.05 Approved Restructuring Plan
    29  
 
       
Section 8. Representations, Warranties and Agreements
    29  
 
       
8.01 Corporate/Limited Liability Company/Limited Partnership Status
    29  
8.02 Corporate Power and Authority
    29  
8.03 No Violation
    30  
8.04 Governmental Approvals
    30  
8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    30  
8.06 Litigation
    31  
8.07 True and Complete Disclosure
    31  
8.08 Use of Proceeds; Margin Regulations
    31  
8.09 Tax Returns and Payments
    32  
8.10 Compliance with ERISA
    32  
8.11 The Security Documents
    33  
8.12 Subsidiaries
    34  
8.13 Compliance with Statutes, etc.
    34  
8.14 Investment Company Act
    34  
8.15 Environmental Matters
    34  
8.16 Labor Relations
    35  
8.17 Patents, Licenses, Franchises and Formulas
    35  
8.18 Indebtedness
    35  
8.19 Insurance
    35  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
8.20 Properties
    35  
8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    35  
8.22 Concerning the Mortgaged Vessels
    36  
8.23 Citizenship
    36  
8.24 Vessel Classification
    36  
8.25 No Immunity
    36  
8.26 Fees and Enforcement
    36  
8.27 Form of Documentation
    36  
 
       
Section 9. Affirmative Covenants
    37  
 
       
9.01 Information Covenants
    37  
9.02 Books, Records and Inspections
    40  
9.03 Maintenance of Property; Insurance
    41  
9.04 Existence; Franchises
    41  
9.05 Compliance with Statutes, etc.
    41  
9.06 Compliance with Environmental Laws
    41  
9.07 ERISA
    42  
9.08 End of Fiscal Years
    43  
9.09 Performance of Obligations
    43  
9.10 Payment of Taxes
    43  
9.11 Additional Security; Additional Guarantors; Further Assurances
    43  
9.12 Use of Proceeds
    44  
9.13 Flag of Mortgaged Vessels; Vessel Classifications; Management
    44  
9.14 Post-Effective Date Deliverables
    44  
9.15 Approved Restructuring Plan
    45  
 
       
Section 10. Negative Covenants
    45  
 
       
10.01 Liens
    45  
10.02 Merger, Consolidation or Sale of Assets, Etc.
    45  
10.03 Dividends
    46  
10.04 Indebtedness
    46  
10.05 Transactions with Affiliates
    47  
10.06 Limitations on Investments
    48  
10.07 Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc.
    50  
10.08 Limitation on Certain Restrictions on Subsidiaries
    50  
10.09 Business
    50  
10.10 ERISA
    50  
10.11 Voluntary Prepayments, Etc. of Senior Notes; Amendments of Senior Notes
Documentation and Working Capital Credit Documents
    50  
10.12 [Reserved]
    51  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
10.13 Settlement of Litigation
    51  
10.14 Minimum Cash
    51  
10.15 Minimum Monthly EBITDA
    51  
10.16 Compliance with Approved Budget
    52  
 
       
Section 11. Events of Default
    52  
 
       
11.01 Payments
    52  
11.02 Representations, etc.
    52  
11.03 Covenants
    52  
11.04 Default Under Other Agreements
    52  
11.05 Bankruptcy, etc.
    53  
11.06 ERISA
    53  
11.07 Security Documents
    54  
11.08 Guaranties
    54  
11.09 Judgments
    54  
11.10 Change of Control
    54  
11.11 Approved Restructuring Plan
    54  
11.12 Special Repurchase Offer
    54  
11.13 Forbearance Termination Date
    54  
 
       
Section 12. Administrative Agent
    55  
 
       
12.01 Appointment
    55  
12.02 Nature of Duties
    55  
12.03 Lack of Reliance on the Administrative Agent
    56  
12.04 Certain Rights of the Administrative Agent
    56  
12.05 Reliance
    56  
12.06 Indemnification
    57  
12.07 The Administrative Agent in its Individual Capacity
    57  
12.08 Holders
    57  
12.09 Resignation by the Administrative Agent
    57  
12.10 [Reserved]
    58  
12.11 Removal of the Administrative Agent; Appointment of Successor
Administrative Agent
    58  
 
       
Section 13. Holdings Guaranty
    59  
 
       
13.01 Holdings Guaranty
    59  
13.02 Bankruptcy
    59  
13.03 Nature of Liability
    59  
13.04 Independent Obligation
    60  
13.05 Authorization
    60  
13.06 Reliance
    61  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
13.07 Subordination
    61  
13.08 Waiver
    61  
 
       
Section 14. Miscellaneous
    62  
 
       
14.01 Payment of Expenses
    62  
14.02 Right of Setoff
    63  
14.03 Notices
    64  
14.04 Benefit of Agreement; Assignments and Participations
    64  
14.05 No Waiver; Remedies Cumulative
    66  
14.06 Payments Pro Rata
    66  
14.07 Calculations; Computations
    67  
14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
APPOINTMENT OF PROCESS AGENT
    67  
14.09 Counterparts
    69  
14.10 Effectiveness
    69  
14.11 Headings Descriptive
    69  
14.12 Amendment or Waiver; etc.
    69  
14.13 Survival
    71  
14.14 Domicile of Loans
    71  
14.15 Limitation on Additional Amounts, etc.
    71  
14.16 Confidentiality
    71  
14.17 Register
    72  
14.18 Judgment Currency
    72  
14.19 Language
    73  
14.20 Waiver of Immunity
    73  
14.21 USA PATRIOT Act Notice
    73  
14.22 OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT; ETC.
    74  

v



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
SCHEDULES
       
 
       
SCHEDULE I
  —   Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Approved Classification Societies
SCHEDULE IV
  —   ERISA
SCHEDULE V
  —   Subsidiaries
SCHEDULE VI
  —   Existing Indebtedness
SCHEDULE VII
  —   Legal Name; Type of Organization and whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE VIII
  —   Transactions with Affiliates
SCHEDULE IX
  —   Subsidiary Guarantors
SCHEDULE X
  —   Security Documents
SCHEDULE XI
  —   Mortgaged Vessels
SCHEDULE XII
  —   Required Insurance
SCHEDULE XIII
  —   Post-Effective Date Deliverables
SCHEDULE XIV
  —   Existing Investments
SCHEDULE XV
  —   Litigation
 
       
EXHIBITS
       
 
       
EXHIBIT A
  —   Notice of Borrowing
EXHIBIT B
  —   Note
EXHIBIT C
  —   Form of Assignment and Assumption Agreement
EXHIBIT D-1
  —   Opinion of Vinson & Elkins L.L.P., special counsel to the Credit Parties
EXHIBIT D-2
  —   Opinion of Higgs & Johnson, Bahamian counsel to the Credit Parties
EXHIBIT D-3
  —   Opinion of Seward & Kissel LLP, Vanuatu maritime counsel to the Credit
Parties
EXHIBIT D-4
  —   Opinion of Mackinnons, U.K. counsel to the Credit Parties
EXHIBIT D-5
  —   Opinion of TozziniFreire Advogados, Brazilian counsel to the Credit
Parties
EXHIBIT D-6
  —   [Reserved]
EXHIBIT D-7
  —   Opinion of Cains, Isle of Man maritime counsel to the Credit Parties
EXHIBIT D-8
  —   Opinion of Nauta Dutilh, Dutch counsel to the Credit Parties
EXHIBIT D-9
  —   Opinion of Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to the
Credit Parties
EXHIBIT D-10
  —   [Reserved]

vi



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
EXHIBIT D-11
  —   Opinion of Pinedo Abogados, Mexican counsel to the Credit Parties
EXHIBIT D-12
  —   Opinion of Mackinnons, Scottish counsel to the Credit Parties
EXHIBIT E
  —   Officer’s Certificate
EXHIBIT F
  —   Form of Subsidiaries Guaranty
EXHIBIT G
  —   [Reserved]
EXHIBIT H
  —   Form of Intercompany Subordination Provisions
EXHIBIT I
  —   [Reserved]
EXHIBIT J
  —   Form of Working Capital Credit Agreement Amendment
EXHIBIT K
  —   Form of Collateral Agency and Intercreditor Agreement
EXHIBIT L
  —   Form of Senior Notes Indenture Supplement
EXHIBIT M
  —   Form of Officer’s Certificate (Minimum Cash)
EXHIBIT N
  —   Form of Officer’s Certificate (Minimum Monthly EBITDA)
EXHIBIT O
  —   Approved Budget

vii



--------------------------------------------------------------------------------



 



          PRIORITY CREDIT AGREEMENT, dated as of September 21, 2010, among TRICO
SUPPLY AS, a limited company organized under the laws of Norway (“Holdings”),
the Subsidiary Guarantors listed on Schedule IX, TRICO SHIPPING AS, a limited
company organized under the laws of Norway and a wholly-owned Subsidiary of
Holdings (the “Borrower”), the Lenders party hereto from time to time, and
CANTOR FITZGERALD SECURITIES (“Cantor”), as Administrative Agent (in such
capacity, the “Administrative Agent”). All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that Lenders extend credit to the
Borrower to satisfy certain immediate liquidity needs necessary to maintain the
Borrower as a going concern;
          WHEREAS, the Lenders are willing to extend credit to the Borrower, on
the terms and conditions set forth herein; and
          WHEREAS, the Subsidiary Guarantors will guarantee the obligations of
the Borrower hereunder;
          NOW, THEREFORE, the parties hereto agree as follows:
          Section 1. Defined Terms.
          As used in this Agreement, the following terms shall have the meanings
specified below:
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 10.05 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 10.05, an Affiliate of Holdings shall include any
Person that directly or indirectly owns more than 5% of any class of the capital
stock of Holdings and any officer or director of Holdings or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 10.05, neither the
Administrative Agent, nor the Collateral Agent, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of Holdings or
its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent and the
Collateral Agent.

 



--------------------------------------------------------------------------------



 



          “Aggregate Term Loan Exposure” at any time shall mean the Aggregate
Tranche A Term Loan Exposure plus the Aggregate Tranche B Term Loan Exposure at
such time.
          “Aggregate Tranche A Term Loan Exposure” at any time shall mean the
aggregate principal amount of Tranche A Term Loans then outstanding.
          “Aggregate Tranche B Term Loan Exposure” at any time shall mean the
aggregate principal amount of Tranche B Term Loans then outstanding.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended or restated from time to time.
          “Appraisal” shall mean, with respect to a Mortgaged Vessel, an “as
built” written appraisal by an Approved Appraiser of the fair market value of
such Vessel on an individual charter free basis.
          “Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and ODS
Petrodata or such other independent appraisal firm as may be reasonably
acceptable to the Administrative Agent and the Required Lenders.
          “Approved Budget” shall mean the budget attached as Exhibit O, as such
budget may be modified from time to time in accordance with Section 9.01(l) or
as approved by the Required Lenders or the financial advisors to the Required
Lenders.
          “Approved Restructuring Plan” means a document that includes
“Restructuring Plan” in its title and contemplates restructuring the Credit
Parties’ Indebtedness, as adopted by the Borrower and approved by the Required
Lenders as the same may be amended, supplemented or otherwise modified from time
to time with the consent of the Required Lenders and which plan may provide for
debt exchanges, debt incurrences, asset sales, debt repayment, recapitalizations
and restructurings.
          “Asset Sale” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Effective Date and without giving effect to any
subsequent amendment, modification, supplement or waiver thereto (which
definition together with the defined terms used therein are herein incorporated
by reference).
          “Assignment and Assumption Agreement” shall mean each Assignment and
Assumption Agreement substantially in the form of Exhibit C (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) the delivery of
Notices of Borrowing, the chairman of the board, managing director, the chief
executive officer, the chief financial officer, the president, any vice
president, the treasurer or the secretary of the Borrower, or any other officer
of the Borrower designated in writing to the Administrative Agent by the chief
executive officer, president or treasurer of the Borrower as being authorized to
give notices under this Agreement, (ii) delivery of financial documents and
officer’s certificates pursuant to this Agreement, the chairman of the board,
managing director, director, the president, any vice president, the treasurer,
any other financial officer or an authorized manager of any Credit Party and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any

2



--------------------------------------------------------------------------------



 



officer (or a Person or Persons so designated by any two officers) of any Credit
Party, in each case to the extent reasonably acceptable to the Administrative
Agent and the Required Lenders.
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean a Term Loan Borrowing.
          “Business Day” shall mean any day excluding Saturday, Sunday and any
day which shall be in the City of New York or London or Frankfurt a legal
holiday or a day on which banking institutions are authorized by law or other
governmental actions to close.
          “Cantor” shall have the meaning given to such term in the first
paragraph of this Agreement.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
          “Cash Collateral Account” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).
          “Cash Equivalents” shall have the meaning provided in the Collateral
Agency and Intercreditor Agreement (as in effect on the Effective Date
immediately after giving effect to any amendments thereto on such date and
without giving effect to any further amendment, modification, supplement or
waiver thereto).
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the Parent,
(ii) the board of directors of the Parent shall cease to consist of a majority
of Continuing Directors, (iii) the Parent shall cease to own, directly or
indirectly, 100% of the voting and/or economic interests in the capital stock or
other Equity Interests of the Credit Parties, (iv) Holdings shall cease to own,
directly or indirectly, 100% of the voting and/or economic interests in the
capital stock or other Equity Interests of the Borrower or (v) a “Change of
Control” under and as defined in the Senior Notes Indenture.

3



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all assets and properties of the Borrower and
the Guarantors subject to Liens created by the Security Documents.
          “Collateral Agency and Intercreditor Agreement” shall mean that
certain Amended and Restated Collateral Agency and Intercreditor Agreement,
substantially in the form of Exhibit K, dated as of the Effective Date, among
the Collateral Agent, the Trustee (as defined therein), the Administrative
Agent, the Working Capital Facility Agent (as defined therein), the Borrower and
the Guarantors.
          “Collateral Agent” shall mean Wilmington Trust FSB as collateral agent
for the holders of the Secured Obligations and any successor thereto in such
capacity.
          “Collateral Disposition” shall mean any Asset Sale of assets or other
rights or property that constitute Collateral under the Security Documents. The
sale or issuance of Equity Interests in a Subsidiary Guarantor that owns
Collateral such that, as a consequence, such Person no longer is a Subsidiary
Guarantor, shall be deemed a Collateral Disposition of the Collateral owned by
such Subsidiary Guarantor.
          “Commitments” shall mean, collectively, the Tranche A Term Loan
Commitments and the Tranche B Term Loan Commitments.
          “Consolidated Cash Flow” and the defined terms used therein shall have
the meanings provided in the Senior Notes Indenture as in effect on the
Effective Date and without giving effect to any subsequent amendment,
modification, supplement or waiver thereto (which definition together with the
defined terms used therein are herein incorporated by reference).
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include (w) endorsements of
instruments for deposit or collection in the ordinary course of business,
(x) customary and reasonable indemnity obligations in effect on the Effective
Date or entered into in connection with any acquisition or disposition of assets
permitted by this Agreement, (y) any products warranties extended in the
ordinary course of business and (z) guarantees made by Holdings or any of its
Subsidiaries in respect of the obligations of any

4



--------------------------------------------------------------------------------



 



Subsidiaries of Holdings under operating leases entered into in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
          “Continuing Directors” means the directors of the Parent on the
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent is recommended
by at least a majority of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement, each Note, the
Collateral Agency and Intercreditor Agreement, each Security Document, the
Subsidiaries Guaranty and each additional guaranty or additional security
document executed pursuant to Section 9.11.
          “Credit Event” shall mean the making of any Loan.
          “Credit Party” shall mean Holdings, the Borrower, each Subsidiary
Guarantor and, at any time, any other Subsidiary of Holdings which is a party to
any Credit Document at such time.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deferred Fee” shall mean, with respect to any portion of the Term
Loans, an amount equal to the product of 2% and the principal amount of such
portion of the Term Loans.
          “Disqualified Stock” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Effective Date and without giving effect to
any further amendment, modification, supplement or waiver thereto).
          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock partnership or membership interests outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration (other than common equity of such Person) any shares of any
class of the capital stock of, or equity interests in, such Person outstanding
on or after the Effective Date

5



--------------------------------------------------------------------------------



 



(or any options or warrants issued by such Person with respect to its capital
stock or other equity interests). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made (other than common equity of such Person) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.
          “Dollars” and the sign “$” shall each mean lawful money of the United
States.
          “Effective Date” shall mean September 21, 2010.
          “Eligible Transferee” shall mean and include a commercial bank,
insurance company, financial institution, fund or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act).
          “Environmental Claim” shall mean any written claim, action, suit,
cause of action or notice by any person or entity alleging potential liability
arising out of, based on or resulting from (a) the Release into the environment,
of any Hazardous Material or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.
          “Environmental Law” shall mean all applicable foreign, federal, state
and local laws and regulations having the force and effect of law relating to
the protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material.
          “Equity Interests” of any Person means any and all shares, equity
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or any Subsidiary of Holdings would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Event of Default” shall have the meaning provided in Section 11.
          “Event of Loss” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Effective Date and without giving effect to any
subsequent amendment, modification, supplement or waiver thereto (which terms
together with the defined terms used therein are hereby incorporated by
reference).

6



--------------------------------------------------------------------------------



 



          “Excluded Taxes” shall have the meaning provided in Section 5.04(a).
          “Existing Indebtedness” shall have the meaning provided in
Section 8.18.
          “Existing Intercompany Indebtedness” shall mean the TMS Intercompany
Indebtedness, the Trico Cayman Intercompany Indebtedness and the Trico Supply
Intercompany Indebtedness.
          “Fair Market Value” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Effective Date and without giving effect to
any further amendment, modification, supplement or waiver thereto).
          “Federal Funds Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
          “Forbearance Agreement” shall mean the Forbearance Agreement, dated as
of September 2, 2010, by and among the Borrower and the holders of the Senior
Notes party thereto.
          “Forbearance Period” shall mean the period beginning at 12:01 AM EST
on June 17, 2010 and ending on the earliest to occur of (i) one year following
such date, (ii) the effective date of a plan of reorganization for the Parent,
Trico Cayman and/or Trico Holdco in the Parent Bankruptcy Case, (iii) the
Forbearance Termination Date (as defined in the Third Amendment) and (iv) the
Forbearance Termination Date (as defined in the Forbearance Agreement).
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “GAAP” shall have the meaning provided in Section 14.07(a).
          “Guaranteed Creditors” shall mean the Administrative Agent and each of
the Lenders.
          “Guarantors” shall mean Holdings and each Subsidiary Guarantor.
          “Guaranty” shall mean the Holdings Guaranty and each Subsidiaries
Guaranty.

7



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
          “Holdings” shall have the meaning provided in the first paragraph of
this Agreement.
          “Holdings Guaranty” shall mean the guaranty of Holdings pursuant to
Section 13.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) all Indebtedness of the types described in clause (i), (iii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iii) the aggregate amount of all
Capitalized Lease Obligations of such Person, (iv) all obligations of such
person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (v) all
Contingent Obligations of such Person with respect to Indebtedness of another
Person and (vi) all obligations under any Interest Rate Protection Agreement or
Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include (x) trade payables and expenses
accrued in the ordinary course of business or (y) milestone payments and similar
obligations incurred by any Person under any vessel purchase contract.
          “Indemnitees” shall have the meaning provided in Section 14.01.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
          “Investments” shall have the meaning provided in Section 10.06.
          “IRS” shall mean the Internal Revenue Service.
          “Lender” shall mean a Term Lender or collectively, the Term Lenders,
as the context may require, as well as any Person which becomes a “Lender”
hereunder pursuant to Section 2.12 or Section 14.04(b).

8



--------------------------------------------------------------------------------



 



          “Lender Default” shall mean, as to any Lender, (i) the wrongful
refusal (which has not been retracted) of such Lender or the failure of such
Lender to make available its portion of any Borrowing required to be made by it
pursuant to the terms of this Agreement, (ii) such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, (iii) such Lender having notified the
Administrative Agent and/or any Credit Party (x) that it does not intend to
comply with its obligations under Sections 2.01 or 2.04 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Section or (y) of the events described in preceding clause (ii),
and (iv) the failure of such Lender to make available its portion of any Term
Loan Borrowing within one Business Day of the date that Lenders constituting the
Required Lenders with Term Loan Commitments have funded their portion thereof.
          “Lien” shall mean any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other) or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
          “Liquidity” shall have the meaning provided in Section 10.13.
          “Loans” shall mean, collectively, the Term Loans.
          “LTM Consolidated Cash Flow” shall have the meaning provided in
Section 10.14.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean a material adverse effect (w) on
the rights or remedies of the Lenders under the Credit Documents, taken as a
whole, (x) or the ability of the Credit Parties, taken as a whole, to perform
its or their obligations to the Lenders or (y) on the property, assets,
operations, liabilities or financial condition of the Credit Parties, taken as a
whole.
          “Mortgaged Vessels” shall mean, at any time, the Vessels that are
subject to a first priority vessel mortgage under the Security Documents. On the
Effective Date, the Mortgaged Vessels shall be the Vessels set forth on
Schedule XI hereto.
          “Non-Defaulting Lender” shall mean each Term Lender that is not a
Defaulting Lender.
          “Non-US Lender” shall mean any Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code.
          “Note” shall have the meaning provided in Section 2.05(a).
          “Notice of Borrowing” shall have the meaning provided in Section 2.03.

9



--------------------------------------------------------------------------------



 



          “Notice Office” shall mean the office of the Administrative Agent
located at 900 West Trade Street, Suite 725, Charlotte, North Carolina 28202,
fax: 646-390-1764, email: BankLoansAgency@cantor.com, attention: Bobbie Young,
with a copy to 110 East 59th Street, New York, New York 10022, fax:
917-677-8224, attention: Stephen Ewald, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or, to the extent related to the Loans, any other Credit Document.
          “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C.
§ 2701 et. seq.
          “Option Vessel” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Effective Date and without giving effect to any
further amendment, modification, supplement or waiver thereto).
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
          “Parent” shall mean Trico Marine Services, Inc., a Delaware
corporation.
          “Parent Bankruptcy Case” shall mean the bankruptcy case by Parent,
Trico Cayman and/or Trico Holdco under Title 11 of the Bankruptcy Code or any
other state or foreign bankruptcy statute.
          “Parent Credit Agreement” shall mean the Second Amended and Restated
Credit Agreement, dated as of June 11, 2010, among the Parent, the guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Obsidian Agency Services, Inc., as administrative agent and as collateral
agent, as amended, supplemented, modified, amended and restated and/or
refinanced in whole or in part from time to time.
          “PATRIOT Act” shall have the meaning provided in Section 14.21.
          “Payment Office” shall mean the office of the Administrative Agent
located at 110 East 59th Street, New York, New York 10022, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
          “Permitted Collateral Liens” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).
          “Permitted Flag Jurisdiction” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).

10



--------------------------------------------------------------------------------



 



          “Permitted Liens” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Effective Date and without giving effect to any
further amendment, modification, supplement or waiver thereto).
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, excluding any pension plan that is not subject to Title I or Title IV of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) Holdings or a Subsidiary of Holdings or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings or a Subsidiary of Holdings or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “Projections” shall have the meaning provided in Section 8.05(d).
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds or licenses of land.
          “Register” shall have the meaning provided in Section 14.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Replaced Lender” shall have the meaning provided in Section 2.12.
          “Replacement Lender” shall have the meaning provided in Section 2.12.
          “Required Lenders” shall mean, as of any date of determination, Term
Lenders holding more than 50% of the sum of the outstanding unfunded Commitments
plus the outstanding Term Loans on such date; provided, that the portion of the
outstanding unfunded Commitments and Term Loans held or deemed held by any
Defaulting Lender shall be excluded for the purposes of making a determination
of Required Lenders.

11



--------------------------------------------------------------------------------



 



          “Returns” shall have the meaning provided in Section 8.09.
          “SEC” shall mean the Securities and Exchange Commission.
          “Secured Creditors” shall mean the “Secured Parties” as defined in the
Collateral Agency and Intercreditor Agreement.
          “Secured Obligations” shall have the meaning provided in the
Collateral Agency and Intercreditor Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall have the meaning provided in the Collateral
Agency and Intercreditor Agreement.
          “Senior Notes” shall mean the 11.875% Senior Secured Notes of the
Borrower, due November 1, 2014 issued pursuant to the Senior Notes Indenture.
          “Senior Notes Documentation” shall mean the Senior Notes and all other
documents, instruments and agreements executed and delivered in connection with
the Senior Notes, including the Senior Notes Indenture, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
          “Senior Notes Indenture” shall mean the Indenture, dated as of
October 30, 2009, pursuant to which the Senior Notes have been issued, as
supplemented by a First Supplemental Indenture dated as of June 25, 2010 and a
Second Supplemental Indenture dated as of the Effective Date, and as further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
          “Senior Notes Trustee” shall mean Deutsche Bank National Trust Company
(as successor trustee to Wells Fargo Bank, N.A.), as trustee under the Senior
Notes Indenture and any successor thereto.
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 6.10(a).
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
          “Subsidiary Guarantor” shall mean each Subsidiary of Holdings that
executes and delivers any Subsidiaries Guaranty, unless and until such time as
the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.

12



--------------------------------------------------------------------------------



 



          “Taxes” shall have the meaning provided in Section 5.04(a).
          “Term Commitments” shall mean the Tranche A Term Loan Commitments and
the Tranche B Term Loan Commitments.
          “Term Lenders” shall mean, collectively, the Tranche A Term Lenders
and the Tranche B Term Lenders.
          “Term Loan Borrowing” shall mean a Tranche A Term Loan Borrowing or a
Tranche B Term Loan Borrowing, as the context may require.
          “Term Loan Maturity Date” shall mean September 21, 2011.
          “Term Loans” shall mean, collectively, the Tranche A Term Loans and
the Tranche B Term Loans.
          “Third Amendment” shall mean the Third Amendment and Forbearance
Agreement to Credit Agreement dated as of June 29, 2010, which amended and
modified the Working Capital Credit Agreement.
          “TMS Intercompany Indebtedness” shall mean the Indebtedness in the
initial principal amount of $395,000,000 incurred by the Borrower from the
Parent pursuant to a loan agreement dated May 15, 2008.
          “Total Commitments” shall mean the sum of the Total Tranche A Term
Loan Commitments and the Total Tranche B Term Loan Commitments.
          “Total Tranche A Term Loan Commitment” shall mean, at any time, (i)
$15,000,000 minus (ii) the sum of the aggregate amount of (x) any voluntary
reductions to the Total Tranche A Term Loan Commitment made pursuant to
Section 4.02 at or before such time and (y) mandatory reductions to the Total
Tranche A Term Loan Commitment required to be made pursuant to Sections 4.03(c)
through 4.03(e) at or before such time.
          “Total Tranche B Term Loan Commitment” shall mean, at any time, (i)
$7,000,000 minus (ii) the sum of the aggregate amount of (x) any voluntary
reductions to the Total Tranche B Term Loan Commitment made pursuant to
Section 4.02 at or before such time and (y) mandatory reductions to the Total
Tranche B Term Loan Commitment required to be made pursuant to Sections 4.03(c)
through 4.03(e) at or before such time.
          “Tranche A Term Lender” shall mean each financial institution listed
on Schedule I as a “Tranche A Term Lender”.
          “Tranche A Term Loan” shall have the meaning provided in
Section 2.01(b).
          “Tranche A Term Loan Borrowing” shall mean the borrowing of Tranche A
Term Loans from all the Tranche A Term Lenders (other than any Tranche A Term
Lender which has not funded its share of a Tranche A Term Loan Borrowing in
accordance with this Agreement) having Tranche A Term Loan Commitments on a
given date.

13



--------------------------------------------------------------------------------



 



          “Tranche A Term Loan Commitment” shall mean, for each Tranche A Term
Lender, the amount set forth opposite such Tranche A Term Lender’s name in
Schedule I hereto directly below the column entitled “Tranche A Term Loan
Commitment,” as the same may be (x) reduced from time to time as a result of the
acceleration of the Tranche A Term Loans, pursuant to Section 11 or (y) adjusted
from time to time as a result of assignments to or from such Tranche A Term
Lender pursuant to Section 2.12 or 14.04(b).
          “Tranche B Term Lender” shall mean each financial institution listed
on Schedule I as a “Tranche B Term Lender”.
          “Tranche B Term Loan” shall have the meaning provided in
Section 2.01(c).
          “Tranche B Term Loan Borrowing” shall mean the borrowing of Tranche B
Term Loans from all the Tranche B Term Lenders (other than any Tranche B Term
Lender which has not funded its share of a Tranche B Term Loan Borrowing in
accordance with this Agreement) having Tranche B Term Loan Commitments on a
given date.
          “Tranche B Term Loan Commitment” shall mean, for each Tranche B Term
Lender, the amount set forth opposite such Tranche B Term Lender’s name in
Schedule I hereto directly below the column entitled “Tranche B Term Loan
Commitment,” as the same may be (x) reduced from time to time as a result of the
acceleration of the Tranche B Term Loans or Section 11 or (y) adjusted from time
to time as a result of assignments to or from such Tranche B Term Lender
pursuant to Section 2.12 or 14.04(b).
          “Tranche B Term Loan Commitment Termination Date” shall mean
October 1, 2010.
          “Transaction” shall mean, collectively, (i) the entering into of this
Agreement and the amendments and supplements to the Credit Documents, the
Working Capital Credit Documents and the Senior Notes Documentation to be
entered into as a condition to this Agreement, (ii) the incurrence of Loans
hereunder and (iii) the payment of fees and expenses in connection with the
foregoing.
          “Trico Cayman” shall mean Trico Marine Cayman, L.P., a limited
partnership organized under the laws of the Cayman Islands.
          “Trico Cayman Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $33,486,076.35 incurred by Holdings from
Trico Cayman, acting through its general partner, Trico Holdco, pursuant to a
loan agreement dated as of November 8, 2007, as amended.
          “Trico Holdco” shall mean Trico Holdco LLC, a Delaware limited
liability company and the general partner of Trico Cayman.
          “Trico Supply Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $194,000,000 incurred by Holdings from Trico
Marine Operators, Inc. pursuant to a promissory note dated November 8, 2007, as
amended.

14



--------------------------------------------------------------------------------



 



          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Vessel” shall mean a multi-purpose service vessel, platform supply
vessel, subsea platform supply vessel, supply vessel, trenching and protection
support vessel, anchor handling, towing and supply vessel, crew boat, line
handling vessel, tanker, bulk carrier, barge, container vessel, reefer vessel,
tug boat, push boat, off shore supply vessel, floating storage production unit,
barge and in general any floating craft whose purpose may be partially or wholly
to (i) deploy, procure, process, transport, load, discharge, transfer or store
lawful cargo, drilling products, water or fuel, (ii) transport crew, personnel
or passengers or (iii) support construction, repair, maintenance and subsea
work, and all related spares, stores, equipment, additions and improvement
equipment related to such work whether it is attached to such vessel or not, in
each case used in a Permitted Business (as defined in the Senior Note
Indenture).
          “Vessel Mortgage” shall mean a first preferred mortgage and deed of
covenants, as applicable, as such mortgage and deed of covenants may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Working Capital Credit Agreement” shall mean the Amended Credit
Agreement, dated as of October 30, 2009, by and among the Borrower, Holdings,
Trico Holdco, Trico Cayman, the Subsidiary Guarantors, the lenders party thereto
from time to time, and Nordea Bank Finland PLC, New York Branch, as
administrative agent, as amended by a First Amendment and Waiver to Credit
Agreement dated as of March 15, 2010, a Second Amendment to Credit Agreement and
Forbearance Agreement dated as of June 17, 2010, a Third Amendment to Credit
Agreement and Forbearance Agreement dated as of June 29, 2010, a Fourth
Amendment to Credit Agreement dated as of July 23, 2010, and a Fifth Amendment
to Credit Agreement dated as of the Effective Date, and as further amended,
restated, supplemented or otherwise modified from time to time.
          “Working Capital Credit Documents” shall mean the Working Capital
Credit Agreement and the other Credit Documents (as defined in the Working
Capital Credit Agreement).
          “Working Capital Specified Event of Default” shall mean the Specified
Events of Default (as defined in the Third Amendment to the Working Capital
Credit Agreement, as modified by the Fifth Amendment to the Working Capital
Credit Agreement).
          “Yield Maintenance Fee” shall mean, with respect to any Lender’s Term
Commitments, an amount equal to the excess (if any) of (a) the product of (i) 5%
and (ii) such Lender’s Term Commitments on the Effective Date over (b) the
aggregate amount of consent fees received by such Lender as a holder of Senior
Notes or as a lender under the Working Capital Credit Agreement to consent to
the Transaction.
          Section 2. Amount and Terms of Credit Facility.
          2.01 Loans and Commitments.

15



--------------------------------------------------------------------------------



 



          (a) [Reserved]
          (b) Subject to and upon the terms and conditions set forth herein,
each Tranche A Term Lender severally agrees to make on the Effective Date term
loans (each a “Tranche A Term Loan”) requested by Borrower hereunder, which
Tranche A Term Loans (A) shall be made and maintained in Dollars, (B) shall bear
interest in accordance with Section 2.07, (C) may not be reborrowed if repaid,
(D) shall not exceed for any Tranche A Term Lender at any time that aggregate
principal amount outstanding which at such time equals the Tranche A Term Loan
Commitment of such Tranche A Term Lender at such time, (E) shall not be required
to be made by any Tranche A Term Lender if, after giving effect thereto, the
Aggregate Tranche A Term Loan Exposure would exceed the then applicable Total
Tranche A Term Loan Commitment, and (F) may only be drawn by the Borrower
pursuant to one Borrowing on the Effective Date.
          (c) Subject to and upon the terms and conditions set forth herein,
each Tranche B Term Lender severally agrees to make at any time on or after the
Effective Date and prior to the Tranche B Term Loan Commitment Termination Date
term loans (each a “Tranche B Term Loan”) requested by Borrower hereunder, which
Tranche B Term Loans (A) shall be made and maintained in Dollars, (B) shall bear
interest in accordance with Section 2.07, (C) may only be drawn by the Borrower
on a date occurring prior to the Tranche B Term Loan Commitment Termination
Date, (D) may not be reborrowed if repaid, (E) shall not exceed for any Tranche
B Term Lender at any time that aggregate principal amount outstanding which at
such time equals the Tranche B Term Loan Commitment of such Tranche B Term
Lender at such time, (F) shall not be required to be made by any Tranche B Term
Lender if, after giving effect thereto, the Aggregate Tranche B Term Loan
Exposure would exceed the then applicable Total Tranche B Term Loan Commitment,
(G) may only be drawn by the Borrower pursuant to one Borrowing after the
Effective Date but prior to the Tranche B Term Loan Commitment Termination Date,
(H) may only be drawn if prior to or concurrently with such Borrowing, all of
the conditions precedent set forth in Section 7 have been satisfied or waived,
and (I) shall not be required to be made by any Tranche B Term Lender if, after
giving effect thereto, the Aggregate Term Loan Exposure would exceed the amount
then permitted pursuant to Section 4.07(1) of the Senior Note Indenture at such
time.
          2.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of the Tranche A Term Loan Borrowing and the Tranche B Term Loan Borrowing shall
be the full amount permitted to be funded hereunder on the date of each such
Borrowing. More than one Borrowing may occur on the same date.
          2.03 Notice of Borrowing. (a) Whenever the Borrower desires to request
(i) the Tranche A Term Loan Borrowing, the Borrower shall give the
Administrative Agent at the Notice Office at least one day’s prior notice of the
Tranche A Term Loan to be incurred hereunder, provided that any such notice
shall be deemed to have been given on a certain day only if given before 5:00
P.M. (New York City time) on such day, and (ii) the Tranche B Term Loan
Borrowing, the Borrower shall give the Administrative Agent at the Notice Office
at least three Business Days’ prior notice of the Tranche B Term Loans to be
incurred hereunder, provided that any such notice shall be deemed to have been
given on a certain day only if given before 11:00 A.M. (New York City time) on
such day. Each such notice (each, a “Notice of

16



--------------------------------------------------------------------------------



 



Borrowing”), except as otherwise expressly provided in Section 2.09, shall be
irrevocable and shall be given by the Borrower substantially in the form of
Exhibit A, appropriately completed to specify: (i) whether the requested
Borrowing is a Tranche A Term Loan or a Tranche B Term Loan, as applicable,
(ii) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (iii) the date of such Borrowing (which shall be a Business Day), and
(iv) to which account the proceeds of such Loans are to be deposited. The
Administrative Agent shall promptly give each Lender which is required to make
Loans, notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of the Notice of
Borrowing. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
          2.04 Disbursement of Funds. Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office and the Administrative Agent
will make available to the Borrower (prior to 1:00 p.m. (New York time) on such
day to the extent of funds actually received by the Administrative Agent prior
to 12:00 Noon (New York time) on such day) at the Payment Office, in the account
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If the Administrative Agent makes such corresponding
amount available to the Borrower but such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, at the rate of

17



--------------------------------------------------------------------------------



 



interest applicable to the respective Borrowing, as determined pursuant to
Section 2.07. Nothing in this Section 2.04 shall be deemed to relieve any Lender
of its obligation to make Loans hereunder or to prejudice any rights the
Borrower may have against any Lender as a result of such Lender’s failure to
make Loans hereunder.
          2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.17 and shall, if
requested by such Lender, be evidenced by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount equal to the Tranche A Term Loan Commitment or Tranche B
Term Loan Commitment, as applicable, of such Lender on the Effective Date before
giving effect to any reductions thereto on such date (or, in the case of Notes
issued after the Effective Date, be in a stated principal amount equal to the
Tranche A Term Loan Commitment or Tranche B Term Loan Commitment, as applicable,
of such Lender on the date of the issuance thereof) and be payable in the
principal amount of the Loans evidenced thereby, (iv) with respect to each Loan
evidenced thereby, be payable in Dollars, (v) mature on the Term Loan Maturity
Date, (vi) bear interest as provided in Section 2.07, (vii) be subject to
voluntary prepayment and mandatory repayment as provided in Sections 5.01 and
5.02 and (viii) be entitled to the benefits of this Agreement and the other
Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans; provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case

18



--------------------------------------------------------------------------------



 



in form and substance reasonably acceptable to the Borrower and such requesting
Lender, and duly executed by such requesting Lender.
          2.06 Pro Rata Borrowings. All Borrowings of (i) Tranche A Term Loans
under this Agreement shall be incurred from the Tranche A Term Lenders pro rata
on the basis of their Tranche A Term Loan Commitments and (ii) Tranche B Term
Loans under this Agreement shall be incurred from the Tranche B Term Lenders pro
rata on the basis of their Tranche B Term Loan Commitments. It is understood
that no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.
          2.07 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Loan from the date of Borrowing thereof
until the maturity thereof (whether by acceleration, prepayment or otherwise) at
a rate per annum which shall be equal to 13.50% per annum.
          (b) After the occurrence and during the continuance of any Event of
Default, interest shall accrue on all Obligations (in the case of interest to
the extent permitted by law) from the due date up to the date of actual payment
(both before and after judgment) at a rate equal to 2% above the otherwise
then-applicable interest rate for Term Loans. Any interest accruing under this
Section 2.07(b) shall be immediately payable by the Borrower on demand by the
Administrative Agent or the Required Lenders.
          Default interest (if unpaid) will be compounded monthly with respect
to Term Loans but will remain immediately due and payable.
          (c) Accrued (and theretofore unpaid) interest in respect of Term Loans
shall be payable on the first day of each calendar month, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
          (d) All calculations of interest shall be based on a 360-day year and
actual days elapsed.
          2.08 [Reserved].
          2.09 Increased Costs, Illegality, etc. If any Lender shall have
determined that the adoption or effectiveness, after the Effective Date, of any
applicable law, rule or regulation regarding capital adequacy, or any change
after the Effective Date therein, or any change after the Effective Date in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or such
other corporation’s capital or assets as a consequence of such Lender’s
Commitments hereunder or its obligations hereunder to the Borrower to a level
below

19



--------------------------------------------------------------------------------



 



that which such Lender or such other corporation could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or such other corporation’s policies with respect to capital
adequacy), then from time to time, upon written demand by such Lender (with a
copy to the Administrative Agent), accompanied by the notice referred to in the
next succeeding sentence of this clause (c), such Borrower agrees (to the extent
applicable) to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction in the rate
of return to such Lender or such other corporation. Each Lender, upon
determining in good faith (and using reasonable averaging and attribution
methods) that any additional amounts will be payable pursuant to this Section
2.09(c), will give prompt written notice thereof to the Borrower (a copy of
which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth such Lender’s basis for asserting its rights under this
Section 2.09(c) and the calculation, in reasonable detail, of such additional
amounts claimed hereunder, although the failure to give any such notice shall
not release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.09(c) upon the subsequent receipt of such notice. A
Lender’s good faith determination of compensation owing under this
Section 2.09(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.
          2.10 [Reserved].
          2.11 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 5.04 with
respect to such Lender, it will, if requested by the Borrower use reasonable
good faith efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.11 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in
Section 5.04.
          2.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders,
or (z) as provided in Section 14.12(b) in the case of certain refusals by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower shall have the right to either replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferee or
Eligible Transferees, none of whom shall constitute a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”) and each of
whom shall be required to be reasonably acceptable to the Administrative Agent,
provided that:
     (i) at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the

20



--------------------------------------------------------------------------------



 



Replacement Lender shall acquire all of the Commitments and outstanding Loans of
the Replaced Lender, and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum (without duplication) of
(I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender and (II) an amount equal to all
accrued, but theretofore unpaid, fees owing to the Replaced Lender pursuant to
Section 4.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid by the Borrower in full to such Replaced Lender
concurrently with such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 5.04, 12.06 and
14.01), which shall survive as to such Replaced Lender.
          Section 3. [Reserved]
          Section 4. Fees and Commissions; Reductions of Commitment.
          4.01 Fees. The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such fees as have been agreed to in writing
by the Borrower and the Administrative Agent.
          4.02 Voluntary Termination of Unutilized Commitments. Upon at least
three Business Days’ prior notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Tranche B Term Lenders), the Borrower shall have the right, at any time or
from time to time, without premium or penalty, to terminate or reduce the Total
Tranche B Term Loan Commitment, in whole or in part, in integral multiples of
$1,000,000 in the case of partial reductions thereto, provided that each such
reduction shall apply proportionately to permanently reduce the Tranche B Term
Loan Commitment of each Tranche B Term Lender.
          4.03 Mandatory Reduction of Commitments. The Total Tranche A Term Loan
Commitment (and the Tranche A Term Loan Commitment of each Lender) shall
terminate in its entirety on the Effective Date, after giving effect to all
Borrowings of Tranche A Term Loans on such date. The Total Tranche B Term Loan
Commitment (and the Tranche B Term Loan Commitment of each Lender) shall
terminate in its entirety on the Tranche B Term Loan Commitment Termination
Date, after giving effect to all Borrowings of Tranche B Term Loans on such
date.
          Section 5. Prepayments; Payments; Taxes; Voluntary Prepayments.

21



--------------------------------------------------------------------------------



 



          5.01 Voluntary Prepayments. The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount as is reasonably acceptable to the
Administrative Agent;
     (iii) each prepayment pursuant to this Section 5.01 shall be accompanied by
a payment of an amount equal to the Deferred Fee determined for the prepayment
date with respect to the principal amount so prepaid; and
     (iv) each prepayment pursuant to this Section 5.01 in respect of any Loans
(including payment of the Deferred Fee) shall be applied pro rata among such
Loans, provided that at the Borrower’s election in connection with any
prepayment of Loans pursuant to this Section 5.01, such prepayment shall not, so
long as no Default or Event of Default then exists, be applied to any Loan of a
Defaulting Lender.
          5.02 Mandatory Repayments. (a) The Borrower shall apply 100% of the
proceeds of any Collateral Disposition to the repayment of the outstanding
principal amount of the Term Loans. The provisions of this Section do not
constitute a consent to the consummation of any Collateral Disposition not
permitted by Section 10.02.
          (b) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Term Loans shall be repaid in full on the
Term Loan Maturity Date.
          (c) With respect to each repayment of Term Loans required by this
Section 5.02, or with respect to the principal amount of any Term Loans that has
become or is declared to be immediately due and payable pursuant to Section 11,
in each case, each such principal repayment to the Term Lenders shall be
accompanied by payment of an amount equal to the Deferred Fee determined for the
prepayment date with respect to the principal amount so prepaid.
          5.03 Method and Place of Payment. Except as otherwise specifically
provided herein, (a) all Obligations under this Agreement and under any Note
shall be the obligation of the Borrower and (b) all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 10:00 A.M. (New
York time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office. Any payments under this Agreement or
under any Note

22



--------------------------------------------------------------------------------



 



which are made later than 10:00 A.M. (New York time) on any day shall be deemed
to have been made on the next succeeding Business Day. Whenever any payment to
be made hereunder or under any Note shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.
          5.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed (in lieu
of net income taxes), by the jurisdiction (or any political subdivision or
taxing authority thereof) under the laws of which such recipient is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the principal office or applicable lending office of the
Administrative Agent or the Lender, as the case may be, is located, and (iii) in
the case of a Non-US Lender, any withholding tax that is imposed on amounts
payable to such Non-US Lender at the time such Non-US Lender designates a new
lending office or is attributable to such Non-US Lender’s failure to comply with
Section 5.04(b), except to the extent that such Non-US Lender was entitled at
the time of the designation of the new lending office to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.04(a) (collectively, the “Excluded Taxes”)), and all interest,
penalties or similar liabilities with respect to such non-Excluded Taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-Excluded Taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are required to be
deducted or withheld, the Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts or other evidence of such payment reasonably
acceptable to the Administrative Agent. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender;
provided that, no Lender shall be indemnified for any Taxes hereunder unless
such Lender shall make written demand on the Borrower for reimbursement
hereunder no later than 180 days after the earlier of (i) the date on which such
Lender makes payment of such Taxes and (ii) the date on which the relevant
jurisdiction or any political subdivision or taxing authority thereof makes
initial written demand upon such Lender for payment of such Taxes.

23



--------------------------------------------------------------------------------



 



          (b) Each Lender agrees to use reasonable efforts (consistent with the
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information, in each case, as reasonably requested by the Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
5.04(b) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).
          (c) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.04, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant jurisdiction or
any political subdivision or taxing authority thereof with respect to such
refund), provided, however, that (i) the Administrative Agent or Lender, as the
case may be, may determine, in its sole discretion consistent with the policies
of the Administrative Agent or Lender, as the case may be, whether to seek a
refund; and (ii) the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to the Borrower or any other
Person.
          Section 6. Conditions Precedent to the Effective Date. The obligation
of each Lender to make Loans on and after the Effective Date is subject at the
time of the making of such Loans to the satisfaction or waiver of the following
conditions:
          6.01 Execution of Agreement; Notes. On or prior to the Effective Date,
(x) this Agreement shall have been executed and delivered as provided in
Section 14.10 and (y) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested same, the
appropriate Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.
          6.02 Officer’s Certificate. On the Effective Date, the Administrative
Agent shall have received a certificate from an Authorized Officer of the
Borrower certifying that the conditions set forth in Sections 6.03, 6.06, 6.09,
6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19 and 6.20 are satisfied on
the Effective Date (to the extent that, in each case, such conditions are not
required to be acceptable (reasonably or otherwise) to the Administrative
Agent).
          6.03 Fees, etc. On or prior to the Effective Date, the Borrower shall
have paid to the Administrative Agent and the Lenders the Yield Maintenance Fee
and all other costs, fees and expenses (including, without limitation,
reasonable legal fees and expenses of outside

24



--------------------------------------------------------------------------------



 



counsel to the Administrative Agent and the Required Lenders) payable to the
Administrative Agent and the Lenders to the extent then due.
          6.04 Opinions of Counsel. On the Effective Date, the Administrative
Agent shall have received (i) from Vinson & Elkins L.L.P., special counsel to
each Credit Party, a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent and addressed to the Administrative Agent
and each of the Lenders and dated the Effective Date covering the matters set
forth in Exhibit D-1 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(ii) from Higgs & Johnson, Bahamian counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and addressed to the Administrative Agent and each of the Lenders and
dated the Effective Date covering the matters set forth in Exhibit D-2 and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (iii) from Seward & Kissel LLP,
Vanuatu maritime counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-3 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (iv) from Mackinnons, UK counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and addressed to the Administrative Agent and each of the Lenders and
dated the Effective Date covering the matters set forth in Exhibit D-4 and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (v) from TozziniFreire Advogados,
Brazilian counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-5 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (vi) [Reserved], (vii) from Cains, Isle of Man maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-7 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (viii) from Nauta
Dutilh, Dutch counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-8 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (ix) from Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-9 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (x) [Reserved],
(xi) from Pinedo Abogados, Mexican counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and addressed to the Administrative Agent and each of the Lenders and
dated the Effective Date covering the matters set forth in Exhibit D-11 and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably

25



--------------------------------------------------------------------------------



 



request and (xii) from Mackinnons, Scottish counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-12 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.
          6.05 Corporate Documents; Proceedings; etc. On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by an Authorized Officer of such entity, and
attested to by the Secretary or any Assistant Secretary (or if such entity does
not have a Secretary or Assistant Secretary, any other officer or director of
such entity) of such entity, substantially in the form of Exhibit E, with
appropriate insertions, together with copies of the Certificate of Incorporation
and By-Laws (or equivalent organizational documents) of such entity and the
resolutions of such entity referred to in such certificate, and each of the
foregoing shall be reasonably acceptable to the Administrative Agent.
          6.06 Indebtedness. Except for the Existing Indebtedness set forth on
Schedule VI, on the Effective Date, neither Holdings nor any other Credit Party
has any outstanding preferred equity, or Indebtedness, except for Indebtedness
incurred pursuant to this Agreement, the Working Capital Credit Agreement and
the Senior Notes, and all equity interests of each Subsidiary Guarantor shall be
owned directly or indirectly by the Borrower, in each case free and clear of
Liens (other than Permitted Liens) and all equity interests of the Borrower
shall be owned directly or indirectly by Holdings free and clear of Liens (other
than Permitted Liens).
          6.07 Security Documents. On or prior to the Effective Date, the
Parent, Trico Holdco, Trico Cayman and each of the Credit Parties shall have
duly authorized, executed and delivered each of the Security Documents (and the
related instruments referred to therein) listed on Schedule X in form and
substance reasonably acceptable to the Required Lenders.
          6.08 [Reserved].
          6.09 Approvals. On or prior to the Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Loans, and the granting of Liens under the Credit Documents
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any action being taken
by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Credit Parties of the Credit Documents. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified,
prohibiting or imposing materially adverse conditions upon the making of the
Loans or the performance by the Credit Parties of their obligations under the
Credit Documents.
          6.10 Subsidiaries Guaranty. On the Effective Date, each Subsidiary of
Holdings (other than the Borrower) shall have duly authorized, executed and
delivered to the Administrative Agent the Subsidiaries Guaranty substantially in
the form of Exhibit F (as

26



--------------------------------------------------------------------------------



 



modified, supplemented or amended from time to time, the “Subsidiaries
Guaranty”), which shall be in full force and effect.
          6.11 Litigation. Except as set forth on Schedule XV, on the Effective
Date, no actions, suits, investigations or proceedings of any Credit Party by
any entity (private or governmental) shall be pending or, to the knowledge of
any Credit Party, (x) threatened with respect to any Credit Document, or
(y) which could be reasonably to have a Material Adverse Effect.
          6.12 Environmental Laws. On the Effective Date, there shall not exist
any condition or occurrence on or arising from any property owned or operated or
occupied by the Borrower or any of its Subsidiaries that (i) results in
noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law that has had, or could reasonably be expected to have, a
Material Adverse Effect or (ii) could reasonably be expected to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries and such Environmental Claim
could reasonably be expected to have, a Material Adverse Effect.
          6.13 Material Adverse Effect. On the Effective Date and after giving
effect to the related Borrowing, except for the Parent Bankruptcy Case and as
otherwise disclosed in public filings made on or prior to the Effective Date,
nothing shall have occurred since June 30, 2010 that, in the commercially
reasonable judgment of the Term Lenders, has had, or could reasonably be
expected to have, a Material Adverse Effect.
          6.14 No Conflicts; Margin Regulations. (a) The consummation of the
Transaction on the Effective Date shall not have resulted in any material
conflict with, or any material default under, any material agreement of Holdings
or any Subsidiary thereof.
          (b) On the Effective Date, all Loans shall be in full compliance with
all applicable requirements of law including, but without limitation, the
provisions of Regulations U and X of the Board of Governors of the Federal
Reserve System.
          6.15 Working Capital Credit Agreement Amendment. On the Effective
Date, an amendment to the Working Capital Credit Agreement in the form of
Exhibit J shall have been executed and delivered by the parties thereto and
shall be in full force and effect.
          6.16 Collateral Agency and Intercreditor Agreement Amendment. On the
Effective Date, an amendment and restatement to the Collateral Agency and
Intercreditor Agreement in the form of Exhibit K shall have been executed and
delivered by the parties thereto and shall be in full force and effect.
          6.17 Senior Notes Indenture Supplement. On the Effective Date, a
supplement to the Senior Notes Indenture in the form of Exhibit L shall have
become effective in accordance with its terms.
          6.18 Business Plan and Projections. On or prior to the Effective Date,
the Administrative Agent shall have received an updated business plan and
projections (including,

27



--------------------------------------------------------------------------------



 



without limitation, a projected 13-week cash flow statement), which business
plan and projections shall be satisfactory to the Required Lenders.
          6.19 Insurance. On or prior to the Effective Date, the Administrative
Agent shall have received proof of insurance customary for companies such as the
Credit Parties, which proof of insurance shall be reasonably satisfactory to the
Required Lenders.
          6.20 Agent for Service of Process. On or prior to the Effective Date,
the Administrative Agent shall have received evidence that CT Corporation
Service Company has accepted its designation as designee, appointee and agent
for the purposes of Section 14.08.
          6.21 Court Orders. On or prior to the Effective Date, the United
States Bankruptcy Court for the District of Delaware shall have entered an order
authorizing each of Parent, Trico Holdco and Trico Cayman to carry out the
Transaction and perform their obligations hereunder and under the other
documents entered into by them in connection with the Transaction, and the
performance of such obligations by each of Parent, Trico Holdco and Trico Cayman
have been duly authorized by all necessary corporate, limited liability,
partnership or other similar action on its part.
          Section 7. Conditions Precedent to each Credit Event. The obligation
of each Lender to make Loans on the date of each Credit Event (including the
Effective Date) is subject at the time of the making of such Loans to the
satisfaction or waiver of the following conditions:
          7.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default, (ii) all representations and warranties of the
Credit Parties contained herein or in any other Credit Document shall be true
and correct in all material respects both before and after giving effect to such
Credit Event with the same effect as though such representations and warranties
had been made on the date of such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date), and (iii) all representations and warranties of the
Parent, Trico Holdco and Trico Cayman contained in any Credit Document with
respect to organization, authority, execution and enforceability shall be true
and correct in all material respects both before and after giving effect to such
Credit Event with the same effect as though such representations and warranties
had been made on the date of such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
          7.02 Notice of Borrowing. Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing required by
Section 2.03(a).
          7.03 Post-Effective Date Deliverables. On or prior to the date of the
Tranche B Term Loan Borrowing, the Credit Parties shall have delivered each of
the amendments, agreements and opinions required to be delivered on or prior to
the date of the Tranche B Term Loan Borrowing pursuant to Section 9.14.

28



--------------------------------------------------------------------------------



 



          7.04 Approved Budget. Solely with respect to the Tranche B Term Loan
Borrowing, the Credit Parties shall have complied with the Approved Budget to
the extent required by Section 10.16.
          7.05 Approved Restructuring Plan. Solely with respect to the Tranche B
Term Loan Borrowing, the Borrower shall have agreed to an Approved Restructuring
Plan.
     The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the conditions specified in Sections 6 and 7
applicable to such Credit Event have been satisfied or waived as of that time.
All of the applicable Notes, certificates, legal opinions and other documents
and papers referred to in Sections 6 and 7 unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Required Lenders.
          Section 8. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, each of
Holdings and the Borrower makes the following representations, warranties and
agreements on the Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans, with each
Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
the date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
          8.01 Corporate/Limited Liability Company/Limited Partnership Status.
Each Credit Party (i) is duly organized and validly existing, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other applicable power and authority to own
its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
          8.02 Corporate Power and Authority. Each Credit Party has the
corporate or other applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’

29



--------------------------------------------------------------------------------



 



rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
          8.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality, (ii) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets of Holdings or its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which Holdings or its Subsidiaries is a party or by
which it or any material portion of its property or assets is bound or to which
it may be subject or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws (or equivalent organizational documents) of
Holdings or its Subsidiaries.
          8.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
Effective Date), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, Holdings or its Subsidiaries to authorize, or is required to be obtained or
made by, or on behalf of, Holdings or its Subsidiaries in connection with,
(i) the execution, delivery and performance of any Credit Document (other than
such filings, recordations or registrations as may be required to perfect a Lien
in the Collateral granted pursuant to the Security Documents) or (ii) the
legality, validity, binding effect or enforceability of any Credit Document.
          8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of June 30, 2010 and for the fiscal year ended
on December 31, 2009, and the related consolidated statements of income, cash
flows and shareholders’ equity of Holdings and its Subsidiaries for such fiscal
year or fiscal quarter ended on such dates, as the case may be, copies of which
have been furnished to the Administrative Agent and the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of Holdings and its Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of Holdings and its
Subsidiaries for the periods covered thereby. All of the foregoing historical
financial statements have been prepared in accordance with GAAP consistently
applied.
          (b) Each Credit Party has received reasonably equivalent value from
the Lenders for the Liens granted by it on the Collateral to secure the
Obligations.
          (c) Except as fully disclosed in the balance sheets delivered pursuant
to Section 8.05(a) or as disclosed in public filings disclosed on or before the
Effective Date, there were as of the Effective Date no liabilities or
obligations with respect to Holdings or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would be materially
adverse to

30



--------------------------------------------------------------------------------



 



the Credit Parties, taken as a whole. As of the Effective Date neither Holdings
nor the Borrower knows of any reasonable basis for the assertion against any
Credit Party of any liability or obligation of any nature that is not fully
disclosed (including, without limitation, as to the amount thereof) in the
balance sheets delivered pursuant to Section 8.05(a) which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
          (d) On and as of the Effective Date, detailed projected consolidated
financial statements of the Borrower for the five fiscal years ended after
January 1, 2010 (the “Projections”) which have been delivered to the
Administrative Agent and the Lenders prior to the Effective Date were prepared
in good faith and are based on reasonable assumptions, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to Holdings to be misleading in any material respect
or which fail to take into account material information known to Holdings
regarding the matters reported therein; it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by the Projections may
differ from the projected results.
          (e) Other than the Parent Bankruptcy Case and as otherwise disclosed
in public filings made by the Borrower or Parent on or prior to the Effective
Date, since June 30, 2010, no event has occurred or other circumstances arisen
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          8.06 Litigation. Except as set forth on Schedule XV, there are no
actions, suits or proceedings pending or, to the knowledge of Holdings or the
Borrower, threatened (A) with respect to (i) any Mortgaged Vessel or (ii) any
Credit Document, or (B) that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
          8.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Credit Parties in writing to the
Administrative Agent or any Lender (other than Projections or other
forward-looking statements) for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender (other than Projections or other forward-looking
statements), will be true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.
          8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term
Loans shall be used solely (i) to fund operating expenses and other working
capital needs of the Credit Parties in accordance with the Approved Budget,
(ii) to pay transaction costs, fees and expenses incurred in connection with the
Transaction, and (iii) to pay for costs and expenses of Parent, Trico Holdco and
Trico Cayman allocated to the Borrower or its Subsidiaries in accordance with
the Approved Budget; provided, that the costs and expenses described in this
clause (iii) shall be set forth in the Approved Budget as separate line items.

31



--------------------------------------------------------------------------------



 



          (b) No proceeds of any Credit Event will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Loan nor the use of the proceeds
thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.
          8.09 Tax Returns and Payments. Holdings and each of its Subsidiaries
have timely filed or caused to be timely filed with the appropriate taxing
authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Subsidiaries. The Returns accurately reflect in
all material respects all liability for taxes of Holdings and its Subsidiaries
as a whole for the periods covered thereby. Holdings and each of its
Subsidiaries have paid all taxes and assessments payable by them, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Parent and its Subsidiaries in
accordance with GAAP. There is no action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of Holdings and its Subsidiaries,
threatened by any authority regarding any taxes relating to Holdings or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Except as set forth on
Schedule IV, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither Holdings nor any of its Subsidiaries has incurred, or will
incur, any material tax liability in connection with the Transaction or any
other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).
          8.10 Compliance with ERISA. (a) Schedule IV sets forth, as of the
Effective Date, the name of each Plan and Foreign Pension Plan. Neither Holdings
nor any of its Subsidiaries nor any ERISA Affiliate has ever sponsored,
maintained, made any contributions to or has any liability in respect of any
Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code; each Plan has been maintained and operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
except as would not reasonably be expected to result in a Material Adverse
Effect, including but not limited to the provisions thereunder respecting
prohibited transactions. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS. All material contributions required to be made with
respect to a Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the date hereof or accrued in
the accounting records of Holdings and its Subsidiaries. Neither Holdings nor
any Subsidiary of Holdings nor any ERISA Affiliate has pending, or is
considering filing, an application under the IRS Employee Plans Compliance

32



--------------------------------------------------------------------------------



 



Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened. Except as would not result in a Material Adverse Effect, each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code. Each group health plan (as defined in
45 Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of Holdings, any of its Subsidiaries, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. Holdings, any Subsidiary of Holdings or
any ERISA Affiliate, as appropriate, may terminate each such Plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of such Person without liability to any Person
other than for benefits accrued prior to the date of such termination. Holdings
and each of its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any liability
that would result in a Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders, except as would not result in a Material Adverse
Effect, and has been maintained, where required, in good standing with
applicable regulatory authorities. All material contributions required to be
made with respect to a Foreign Pension Plan have been timely made. Neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Holdings’ most recently ended fiscal
year on the basis of then current actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by an amount that could
reasonably be expected to have a Material Adverse Effect.
          8.11 The Security Documents. Each Security Document creates in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in and Lien on all right, title and interest
of the Credit Parties party thereto in the Collateral described therein, subject
to no other Liens other than Permitted Liens. No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for UCC financing statements, certain filings and recordings
required to be made pursuant to Norwegian law and the laws of other foreign
jurisdictions in which any of the Credit Parties is organized, and certain
filings and recordings of mortgages and related documents required to be made in
the relevant mortgage registries and upon the filing of such UCC financing
statements, and such other filings and recordings in respect of mortgages and
related documents and as may be required under Norwegian law or the laws of
other foreign

33



--------------------------------------------------------------------------------



 



jurisdictions in which any of the Credit Parties is organized or a Mortgaged
Vessel is flagged, each in the appropriate office or registry therefore, the
Collateral Agent shall have a perfected, first-priority security interest in and
Lien on the collateral described therein to the extent such security interest
and Lien may be perfected thereby.
          8.12 Subsidiaries. On the Effective Date, Holdings will have no
Subsidiaries other than those Subsidiaries listed on Schedule V (which Schedule
identifies the correct legal name, direct owner, percentage ownership and
jurisdiction of organization of each such Subsidiary on the Effective Date).
          8.13 Compliance with Statutes, etc. Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          8.14 Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          8.15 Environmental Matters. (a) Holdings and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. There are no pending or, to
the knowledge of Holdings and its Subsidiaries, threatened Environmental Claims
against Holdings or any of its Subsidiaries or any Mortgaged Vessel, Real
Property or other facility owned, leased or operated by Holdings or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Mortgaged Vessel
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries). All
licenses, permits, registrations or approvals required for the business of
Holdings and each of its Subsidiaries under any Environmental Law have been
secured and Holdings and each Subsidiary are in compliance therewith. To the
knowledge of Holdings, there are no facts, circumstances, conditions or
occurrences in respect of any Mortgaged Vessel, Real Property or other facility
owned or operated by Holdings or any of its Subsidiaries that is reasonably
likely (i) to form the basis of an Environmental Claim against Holdings, any of
its Subsidiaries or any Mortgaged Vessel, Real Property or other facility owned
by Holdings or any of its Subsidiaries, or (ii) to cause such Mortgaged Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law.
          (b) Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Credit Event been generated, used, treated or stored
on, or transported to or from, or Released on or from, any Mortgaged Vessel,
Real Property or other facility owned, leased or operated by Holdings or any of
its Subsidiaries or, to the knowledge of Holdings, any property adjoining or
adjacent to any Real Property or other facility, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to violate any applicable Environmental Law or give rise to
an Environmental Claim.

34



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary in this Section 8.15, the
representations and warranties made in this Section 8.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.16 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
is (i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to Holdings’ knowledge, threatened against any of them before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Holdings or any of its Subsidiaries or, to Holdings’ knowledge,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to Holdings’
knowledge, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation proceeding pending with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to the matters
specified in clauses (i), (ii) and (iii) above) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          8.17 Patents, Licenses, Franchises and Formulas. Each Credit Party
owns, or has the right to use, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
          8.18 Indebtedness. Schedule VI sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are permitted by
Section 10.04 (other than under clause (iii) thereof)) of Holdings and its
Subsidiaries as of the Effective Date and which is to remain outstanding after
giving effect to the Transaction (the “Existing Indebtedness”), in each case
showing the approximate aggregate principal amount thereof and the name of the
borrower and any other entity which directly or indirectly guarantees such debt.
          8.19 Insurance. The Borrower has previously delivered to the
Administrative Agent and the Term Lenders a list of all insurance maintained by
each Credit Party as of the Effective Date, with the amounts insured (and any
deductibles) set forth therein.
          8.20 Properties. The Credit Parties have good and marketable title to
all Collateral owned by them, including all property reflected in the balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or otherwise with the consent of the
Required Lenders), free and clear of all Liens, other than Permitted Liens.
          8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule VII sets forth, as of
the Effective

35



--------------------------------------------------------------------------------



 



Date, the legal name, the type of organization, the jurisdiction of organization
and the organizational identification number (if any) of each Credit Party and
whether or not such Credit Party is a registered organization.
          8.22 Concerning the Mortgaged Vessels. Each Mortgaged Vessel (other
than those in lay-up) is operated in compliance with all applicable law, rules
and regulations (except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect). Each Mortgaged Vessel is owned by a
Borrower or a Subsidiary Guarantor.
          8.23 Citizenship. Each Credit Party which owns or operates one or more
Mortgaged Vessels is, or will be, qualified to own and operate such Mortgaged
Vessels under the laws of a Permitted Flag Jurisdiction.
          8.24 Vessel Classification. Each Mortgaged Vessel is classified with a
classification society listed on Schedule III hereto or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent and the Required Lenders, free of any conditions or recommendations, other
than as permitted, or will be permitted, under the Vessel Mortgages.
          8.25 No Immunity. Holdings does not, nor does any other Credit Party
or any of their respective properties, have any right of immunity on the grounds
of sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
          8.26 Fees and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. The choice of the laws of the State of
New York as set forth in the Credit Documents which are stated to be governed by
the laws of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.
          8.27 Form of Documentation. Each of the Credit Documents is in proper
legal form under the laws of the applicable Permitted Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York. To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Permitted Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Permitted Flag Jurisdiction,
except as have been made, or will be made, in accordance with Section 9.11(c).

36



--------------------------------------------------------------------------------



 



          Section 9. Affirmative Covenants. Holdings and the Borrower hereby
covenant and agree that on and after the Effective Date and until the Total
Commitments have been terminated and no Notes are outstanding and all Loans,
together with interest, fees and all other Obligations (other than indemnities
described in Section 14.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
          9.01 Information Covenants. Holdings will furnish to the
Administrative Agent (and the Administrative Agent shall provide copies to the
Lenders):
          (a) Monthly Financial Statements. Within 30 days after the close of
each fiscal month of Holdings (other than each March, June, September and
December, for which the applicable period shall be 45 days), the consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such monthly
accounting period and the related consolidated statements of income and retained
earnings for such monthly accounting period, in each case setting forth
comparative figures for the corresponding monthly accounting period in the prior
fiscal year and comparable budgeted figures for such monthly accounting period
as set forth in the respective budget delivered pursuant to Section 9.01(g) or
as of the Effective Date, all of which shall be certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.
          (b) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of Holdings (i)
(x) the consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to
Section 9.01(e), (y) in a footnote to the consolidated balance sheet of the
Parent and its Subsidiaries, quarterly unaudited condensed consolidated
financial information of Holdings and unaudited condensed unconsolidated
financial information of the Borrower for the same periods, in addition to the
financial information required to comply with Rule 3-10 of Regulation S-X under
the Securities Act, all of which shall be certified by the chief financial
officer of the Parent that they fairly present in all material respects in
accordance with GAAP the financial condition of the Parent and its Subsidiaries
as of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (z) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period
and (ii) the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year, all of which shall be certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its

37



--------------------------------------------------------------------------------



 



Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.
          (c) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings (i) (x) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and,
in the case of the balance sheets of the Parent and related statements of income
and retained earnings and cash flows, certified on an unqualified basis (whether
as to scope of audit, going concern or otherwise) by PricewaterhouseCoopers or
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Required Lenders
(provided that such accountant’s certification for the fiscal year ending on
December 31, 2010 may have a going concern qualification), and, so long as not
contrary to the then current recommendations of the American Institute of
Certified Public Accountants, accompanied by a report of such accounting firm
stating that in connection with its regular audit of the financial statements of
the Parent and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, no Default or Event of Default relating
to financial or accounting matters which has occurred and is continuing has come
to the attention of such accounting firm or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof (it being understood that such
accounting firm shall not be liable directly or indirectly to any Person for any
failure to obtain knowledge of any such violations), (y) in a footnote to the
consolidated financial statements of the Parent and its Subsidiaries, annual
audited condensed consolidated financial information of Holdings and audited
condensed unconsolidated financial information of the Borrower for the same
periods, in addition to the financial information required to comply with
Rule 3-10 of Regulation S-X under the Securities Act and (z) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year and (ii) the consolidated balance sheets of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and,
in the case of the balance sheets of the Borrower and related statements of
income and retained earnings and cash flows, certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated.
          (d) Management Letters. Promptly after any Credit Party’s receipt
thereof, a copy of any “management letter” received from its certified public
accountants and management’s response thereto.
          (e) Budgets. No later than 30 days following the first day of each
fiscal year of Holdings (beginning with Holdings’ fiscal year commencing on
January 1, 2011), a budget in form reasonably satisfactory to the Administrative
Agent and the Required Lenders (including budgeted statements of income for
Holdings and its Subsidiaries on a consolidated basis) (i) for each of the four
quarters of such fiscal year prepared in detail and (ii) for the three
immediately succeeding fiscal years prepared in summary form, in each case
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.

38



--------------------------------------------------------------------------------



 



          (f) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and 9.01(b) a compliance
certificate from the chief financial officer or managing director of Holdings
substantially in the form of Exhibit E certifying on behalf of Holdings that, to
such officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof.
          (g) Cash Flow Forecast/Budget Update. No later than Thursday of each
calendar week, based on information available, and projections made, as of the
last Business Day of the immediately preceding calendar week, an updated cash
flow projection for the 13-week period beginning on the calendar week in which
such projection is due, which projection shall include a variance report
describing in reasonable detail the variance(s) in actual cash flow from
(x) projected cash flow for the week ended on such last Business Day and (y) the
Approved Budget.
          (h) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after Holdings or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened (x) against Holdings or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Credit
Document, (iii) any Event of Loss in respect of any Mortgaged Vessel and (iv)
any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (i) Environmental Matters. As soon as possible, and in any event
within ten Business Days after, Holdings obtains knowledge thereof, written
notice of any of the following environmental matters occurring after the
Effective Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against
Holdings or any of its Subsidiaries or any Mortgaged Vessel owned, operated or
occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel owned,
operated or occupied by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or such Subsidiary with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim in excess of $5,000,000 against Holdings or any of its Subsidiaries or any
Mortgaged Vessel;
     (iii) any condition or occurrence on any Mortgaged Vessel owned, operated
or occupied by Holdings or any other Credit Party that could reasonably be
expected to cause such Mortgaged Vessel to be subject to any restrictions on the
ownership,

39



--------------------------------------------------------------------------------



 



occupancy, use or transferability by Holdings or such Subsidiary of such
Mortgaged Vessel under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the
Release of any Hazardous Material on any Mortgaged Vessel owned, operated or
occupied by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency; provided that in any
event the Borrower shall deliver to the Administrative Agent all notices
received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA or OPA which identify Holdings
or any of its Subsidiaries as potentially responsible parties for remediation
costs or otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA or OPA, as the case may be.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto. In addition, the Borrower will provide
the Administrative Agent such reasonable additional information as may be
requested by the Administrative Agent and/or the Required Lenders.
          (j) Senior Notes Documentation. Promptly upon the delivery thereof,
copies of any notice, certificate, opinion or other related document is
delivered to the Senior Notes Trustee or the Collateral Agent pursuant to the
Senior Notes Documentation.
          (k) Appraisal Reports. Together with the balance sheets delivered
pursuant to Section 9.01(b), Appraisals for each Mortgaged Vessel of recent date
from two Approved Appraisers. All such Appraisals shall be conducted by, and
made at the expense of, the Borrower.
          (l) Approved Budget. At the end of the fourth week following the
effectiveness of an Approved Budget, a copy of an updated budget for the
subsequent 13-week period, which updated budget shall be designated as an
Approved Budget (i) no later than 10 Business Days prior to the expiration of
the Approved Budget in effect at such time and (ii) only with the approval of
the Required Lenders or the financial advisors to the Required Lenders.
          (m) Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Parent, the Borrower or any of their Subsidiaries which are Credit Parties and
copies of all financial statements, proxy statements, notices and reports as the
Parent, the Borrower or any of their Subsidiaries which are Credit Parties shall
send generally to holders of their capital stock or of any of its Indebtedness,
in their capacity as such holders (to the extent not theretofore delivered to
the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information or documents (financial or otherwise) as the Administrative
Agent on its own behalf or on behalf of the Required Lenders may reasonably
request from time to time.
          9.02 Books, Records and Inspections. Holdings will, and will cause
each other Credit Party to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with GAAP
and all requirements of law, shall be made of

40



--------------------------------------------------------------------------------



 



all dealings and transactions in relation to its business. Holdings will, and
will cause each other Credit Party to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, under guidance of officers of Holdings or any Credit Party, any of
the properties of the Credit Parties, and to examine the books of account of the
Credit Parties and discuss the affairs, finances and accounts of the Credit
Parties with, and be advised as to the same by, its and their officers and
independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any Lender may request; provided that, so long as no
Event of Default has occurred and is continuing, such visits, inspections and
examination shall occur no more frequently that twice per calendar year.
          9.03 Maintenance of Property; Insurance. Holdings will, and will cause
each other Credit Party to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
vessels owned by Holdings and its Subsidiaries in at least such amounts and
against at least such risks as are in accordance with normal industry practice
for similarly situated insureds and (iii) furnish to the Administrative Agent,
at the written request of the Administrative Agent or any Lender, a complete
description of the material terms of insurance carried. In addition to the
requirements of the immediately preceding sentence, the Borrower will at all
times (x) cause insurance of the types and in the amounts described in
Schedule XII hereto to be maintained and (y) comply with the insurance
requirements of the Vessel Mortgages, the other Security Documents and the
Senior Notes Indenture (as in effect on the Effective Date and without giving
effect to any amendment, modification, supplement or waiver thereto) and to
cause the Administrative Agent and the Lenders to be additional insureds under
its insurance policies.
          9.04 Existence; Franchises. Holdings will, and will cause each other
Credit Party, to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales or other dispositions of
assets, consolidations, mergers, dissolutions or liquidations by or involving
Holdings or any other Credit Party which are permitted in accordance with
Section 10.02 or (ii) the withdrawal by Holdings or any other Credit Party of
its qualification as a foreign corporation, partnership, or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          9.05 Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.06 Compliance with Environmental Laws. Holdings will, and will cause
each of its Subsidiaries to, comply with all applicable Environmental Laws,
except such non-

41



--------------------------------------------------------------------------------



 



compliances as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, comply in all material respects with
all Mortgaged Vessel permits issued pursuant to Environmental Laws applicable
to, or required by, the ownership or use of any Mortgaged Vessel now or
hereafter owned, operated or occupied by the Borrower or any of its Subsidiaries
(except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), and will
pay or cause to be paid all costs and expenses incurred in connection with
maintaining such compliance (except to the extent being contested in good
faith), and will keep or cause to be kept each such Mortgaged Vessel free and
clear of any Liens imposed pursuant to such Environmental Laws (other than Liens
arising from any cost or other obligation arising under Environmental Law that
Holdings or such Subsidiary is contesting in good faith). Neither Holdings nor
any of its Subsidiaries will generate, use, treat, store, release or dispose of,
or permit the generation, use, treatment, storage, release or disposal of,
Hazardous Materials on any Mortgaged Vessel now or hereafter owned or operated
or occupied by Holdings or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any ports or Mortgaged Vessels
except in compliance in all material respects with all applicable Environmental
Laws. The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance on the Mortgaged Vessels in at least such amounts as are in accordance
with normal industry practice for similarly situated insureds, against losses
from oil spills and other environmental pollution.
          9.07 ERISA. As soon as possible and, in any event, within ten
(10) days after Holdings, any Subsidiary of Holdings or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to each of the Lenders a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that Holdings, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by Holdings, such Subsidiary or ERISA Affiliate to
or with any government agency, or a Plan participant and any notices received by
such Credit Party or ERISA Affiliate from any government agency, or a Plan
participant with respect thereto: that any contribution required to be made with
respect to a Plan or Foreign Pension Plan has not been timely made; or that
Holdings or any Subsidiary of Holdings may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan, or
with respect to a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996. Upon request by the Administrative
Agent or any Lender, the Borrower will deliver to the Administrative Agent or
each such Lender, as the case may be, a complete copy of the annual report (on
IRS Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the IRS and all communications received by Holdings, any Subsidiary of Holdings
or any ERISA Affiliate from the IRS or any other government agency with respect
to each Plan of Holdings, any Subsidiary of Holdings or any ERISA Affiliate. In
addition to any certificates or notices delivered to the Lenders pursuant to the
first sentence hereof, copies of any records, documents or other information
required to be furnished to any government agency, and any notices received by

42



--------------------------------------------------------------------------------



 



Holdings, any Subsidiary of Holdings or any ERISA Affiliate with respect to any
Plan or Foreign Pension Plan from any government or governmental agency shall be
delivered to the Lenders no later than ten (10) days after the date such
records, documents and/or information has been furnished to any government
agency or such notice has been received by Holdings, such Subsidiary or the
ERISA Affiliate, as applicable. Holdings and each of its applicable Subsidiaries
shall ensure that all Foreign Pension Plans administered by it obtain or retain
(as applicable) registered status under and as required by applicable law and
are administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing would not be
reasonably likely to result in a Material Adverse Effect.
          9.08 End of Fiscal Years. Holdings will cause each of its, and each of
its Subsidiaries’ (x) fiscal years to end on December 31st of each year and
(y) fiscal quarters to end on March 31, June 30, September 30, and December 31.
          9.09 Performance of Obligations. Holdings will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.10 Payment of Taxes. Holdings will, and will cause each other Credit
Party to, pay and discharge, all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of any Credit Party
not otherwise permitted under Section 10.01(i); provided that no Credit Party
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
          9.11 Additional Security; Additional Guarantors; Further Assurances.
(a) Holdings will, and will cause each other Credit Party to, at any time and
from time to time, at the expense of the Borrower or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent and/or the Required Lenders may reasonably require, to perfect and protect
any Lien granted or purported to be granted under the Security Documents, or to
enable the Collateral Agent to exercise and enforce its rights and remedies with
respect to any Collateral. Without limiting the generality of the foregoing,
each Credit Party will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or
amendments thereto, such amendments or supplements to the Vessel Mortgages
(including any amendments required to maintain Liens granted by such Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent and/or the Required Lenders may
reasonably require, to protect and preserve the Liens granted or purported to be
granted hereby and by the other Credit Documents.
          (b) Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of such

43



--------------------------------------------------------------------------------



 



Credit Party, where permitted by law. The Collateral Agent will promptly send
such Credit Party a copy of any financing or continuation statements which it
may file without the signature of such Credit Party and the filing or
recordation information with respect thereto.
          (c) Holdings will cause each Subsidiary of the Parent which
guarantees, or provides any collateral security for, the Senior Notes or the
obligations under the Working Capital Credit Agreement that is created or
acquired after the Effective Date to promptly execute and deliver a counterpart
to the Subsidiaries Guaranty, the Collateral Agency and Intercreditor Agreement
(if applicable) and each applicable Security Document and, in connection
therewith, promptly execute and deliver all further instruments, and take all
further action, that the Administrative Agent and/or the Required Lenders may
reasonably require (including, without limitation, the provision of officers’
certificates, resolutions, good standing certificates and opinions of counsel),
in each case to the reasonable satisfaction of the Administrative Agent and the
Required Lenders.
          (d) Holdings will, and will cause each of its Subsidiaries to, grant a
first priority perfected security interest securing the Obligations in the
Collateral and in connection therewith shall provide the Administrative Agent
with (x) opinions of counsel covering such matters as the Administrative Agent
or the Required Lenders shall reasonably request and (y) copies of all documents
and agreements delivered to the Collateral Agent and/or the Senior Notes Trustee
with respect thereto.
          9.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.
          9.13 Flag of Mortgaged Vessels; Vessel Classifications; Management.
(a) The Borrower will, and will cause each of its Subsidiaries (x) to comply
with the requirements of Section 4.26 of the Senior Notes Indenture (as in
effect on the Effective Date and without giving effect to any further amendment,
modification, supplement or waiver thereto) and (y) not to change the flag of
any Mortgaged Vessel without the prior written consent of the Required Lenders
(such consent not to be unreasonably withheld).
          (b) The Borrower will, and will cause each of its Subsidiaries to,
insure that the representation set forth in Section 8.24 is true and correct in
all respects.
          9.14 Post-Effective Date Deliverables. On or prior to October 20, 2010
(or, if an alternate date is specified on Schedule XIII, such alternate date),
the Borrower will deliver to the Lenders, as applicable (i) each of the
amendments, financing statements and opinions of counsel listed on
Schedule XIII, and (ii) any other agreements, financing statements or amendments
reasonably requested by the Term Lenders, the Administrative Agent or the
Collateral Agent to the extent necessary in order to obtain opinions of counsel
reasonably acceptable to the Required Lenders. In addition, the Borrower
acknowledges that certain items required to be delivered as a condition
precedent to the Effective Date (including, without limitation, those items
listed on Schedule XIII) (all such items, the “Undelivered Closing Items”) were
not delivered or were delivered in a form that was not satisfactory to the
Lenders and that, based on the agreement of the Borrower set forth in the next
sentence, the Lenders agreed to waive delivery of the Undelivered Closing Items
as a condition to the Effective Date. In

44



--------------------------------------------------------------------------------



 



consideration for the waiver of the Lenders set forth in the immediately
preceding sentence, Borrower agrees that on or prior to October 20, 2010 (or, if
an alternate date is specified on Schedule XIII, such alternate date), the
Borrower shall deliver all Undelivered Closing Items.
          9.15 Approved Restructuring Plan. The Borrower will use its best
efforts (subject to the directors’ fiduciary duties and the Lenders’ obligation
to negotiate in good faith) to have an Approved Restructuring Plan adopted by
October 1, 2010 and shall comply with such plan at all times thereafter.
          Section 10. Negative Covenants. Holdings hereby covenants and agrees
that on and after the Effective Date and thereafter for so long as this
Agreement is in effect and until all the Total Commitments have been terminated,
no Notes are outstanding and all Loans, together with interest, fees and all
other Obligations (other than any indemnities described in Section 14.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
          10.01 Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to (i) any Collateral, other than Permitted Collateral Liens and
(ii) any other assets, other than Permitted Liens.
          10.02 Merger, Consolidation or Sale of Assets, Etc. (a) Holdings will,
and will cause its Subsidiaries to comply with the requirements of Section 5.01
of the Senior Notes Indenture (as in effect on the Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto), provided that (x) all references to “Default” or “Event of Default”
under said Section shall be deemed to be references to Default or Event of
Default under this Agreement and (y) all requirements that a Person assumes
obligations under the Senior Notes Indenture and related documents under said
Section shall be deemed to require that such Person assumes obligations under
the Credit Documents.
          (b) Holdings will not, and will not permit any Subsidiary to,
consummate any Asset Sale (including a Collateral Disposition) unless (x) such
Asset Sale is permitted pursuant to Sections 4.10 and 4.11, as applicable, of
the Senior Notes Indenture (as in effect on the Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto), (y) the requirements of such Sections and with Section 4.24 of the
Senior Notes Indenture (as so in effect) with respect thereto are fully complied
with, and (z) 100% of the proceeds of any such Collateral Disposition are used
to repay the Term Loans in accordance with Section 5.02(b); provided, that no
Asset Sale of any Vessel shall be permitted by this Section 10.02(b) without the
consent of the Required Lenders.
          (c) Holdings will not, and will not permit any of its Subsidiaries to,
receive Refund Proceeds or Net Event of Loss Proceeds (as each such term is
defined in the Senior Notes Indenture as in effect on the Effective Date and
without giving effect to any amendment, modification, supplement or waiver
thereto) unless the provisions of Section 4.10 of the Senior Notes Indenture (as
in effect) with respect thereto are fully complied with.

45



--------------------------------------------------------------------------------



 



          10.03 Dividends. Holdings shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay Dividends to its parent company
(including the Borrower) and any Subsidiary of the Borrower; and
     (ii) the Borrower and its Subsidiaries may make payments in cash to or on
behalf of Parent, Trico Cayman, Trico Holdco and Holdings solely in accordance
with Section 8.08(a)(iii).
          10.04 Indebtedness. Holdings shall not, and shall not permit any of
its Subsidiaries to, incur, assume or suffer to exist any Indebtedness, except:
     (i) Indebtedness incurred pursuant to (x) this Agreement and the other
Credit Documents or (y) the Working Capital Credit Documents in an amount not to
exceed $65,000,000 (as such amount may be reduced after the Effective Date from
time to time);
     (ii) Indebtedness (x) pursuant to the Existing Intercompany Indebtedness,
and (y) constituting intercompany loans or advances from Holdings or any
Subsidiary of Holdings to Holdings or any Subsidiary of Holdings so long as such
intercompany loans or advances owed by a Credit Party are subordinated to the
Obligations substantially on the terms set forth in Exhibit H;
     (iii) Existing Indebtedness and any refinancings thereof of the same lien
priority; provided that the principal amount thereof is not increased;
     (iv) Indebtedness of Holdings or any of its Subsidiaries represented by
Capitalized Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of Holdings and
its Subsidiaries (other than any Mortgaged Vessel, Newbuild Vessel or Option
Vessel (as defined in the Senior Notes Indenture), not to exceed the amount
outstanding on and as of the Effective Date (as such amount may be reduced after
the Effective Date from time to time);
     (v) Indebtedness of Holdings or any Subsidiary of Holdings with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Holdings, Borrower or any of its Subsidiaries, provided that the
aggregate outstanding amount of all such performance bonds, surety bonds, appeal
bonds and customs bonds permitted by this subsection (v) shall not at any time
exceed $15,000,000;
     (vi) Indebtedness under operating leases entered into in the ordinary
course of business;
     (vii) Indebtedness consisting of the financing of insurance premiums;

46



--------------------------------------------------------------------------------



 



     (viii) Indebtedness consisting of performance guarantees made by Holdings
or any of its Subsidiaries in the ordinary course of business;
     (ix) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into in the ordinary course of business so long as each such Other
Hedging Agreement is non-speculative in nature;
     (x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;
     (xi) Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
statutory obligations, bankers’ acceptances or similar obligations in the
ordinary course of business (other than, in each case, any obligation for
borrowed money);
     (xii) cash collateralized letters of credit in an aggregate principal
amount at any time outstanding not to exceed $15,000,000;
     (xiii) Indebtedness arising from agreements of Holdings or any of its
Subsidiaries providing indemnification, adjustment of purchase price, earn outs
or similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or a Subsidiary Guarantor in
accordance with the terms of this Agreement, other than Indebtedness or
guarantees of Indebtedness incurred or assumed by any Person acquiring all or
any portion of such business, assets or Subsidiary Guarantor for the purpose of
financing such acquisition, in an aggregate principal amount at any time
outstanding not to exceed $5,000,000; provided, however, (A) such Indebtedness
is not reflected as a liability on the balance sheet of Holdings or any of its
Subsidiaries, (B) in the case of any disposition, the maximum liability therefor
will not exceed the gross cash proceeds actually received by Holdings or any of
its Subsidiaries in connection with such disposition, and (C) such Indebtedness
does not constitute an intercompany loan (other than an intercompany loan owing
to Holdings or its Subsidiaries); and
     (xiv) Indebtedness of the Borrower and the Guarantors under the Senior
Notes Indenture in an aggregate principal amount not to exceed the amount
outstanding on and as of the Effective Date less the aggregate principal amount
of the Senior Notes thereafter redeemed, repurchased or otherwise retired.
          10.05 Transactions with Affiliates. Subject to compliance with the
Approved Budget, Holdings will not, and will not permit any of its Subsidiaries
to, enter into any transaction or series of related transactions with any
Affiliate of Holdings or any of its Subsidiaries, other than in the ordinary
course of business and on terms and conditions

47



--------------------------------------------------------------------------------



 



substantially as favorable to Holdings or such Subsidiary as would reasonably be
obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:
     (i) Dividends and other cash payments permitted by Section 8.08 and Section
10.03;
     (ii) loans, including intercompany loans, may be made and other
transactions (including the incurrence of Contingent Obligations) may be entered
into by Holdings and its Subsidiaries to the extent permitted by Section 10.04
and Section 10.08;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business; provided, however, that on and after the Effective Date, Holdings and
its Subsidiaries will not enter into or modify any retention, bonus or severance
agreements or any similar agreements without the consent of the Required
Lenders;
     (v) Holdings and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business; provided, however, that on and after the Effective Date, Holdings
and its Subsidiaries will not enter into or modify any retention, bonus or
severance agreements or any similar agreements without the consent of the
Required Lenders;
     (vi) other transactions existing on the Effective Date and set forth on
Schedule VIII;
     (vii) transactions by and between the Credit Parties; and
     (viii) transactions by and between Subsidiaries of Holdings that are not
Credit Parties.
          10.06 Limitations on Investments. Subject to compliance with the
Approved Budget, Holdings will not and will not permit any of its Subsidiaries
to, lend money or credit or make advances to or guarantee the obligations of or
purchase or acquire any stock, obligations or securities of, or any other Equity
Interests in or make any capital contribution to (each of the foregoing an
“Investment” and, collectively, the “Investments”) any Person, including the
Parent or any Subsidiary of the Parent, except that the following in any event
will be permitted:
     (i) any Investment in Holdings or the Borrower or in a Subsidiary of
Holdings that is a Guarantor;
     (ii) any Investment in Cash Equivalents;

48



--------------------------------------------------------------------------------



 



     (iii) any Investment by Holdings or any Subsidiary of Holdings (including
the Borrower) in a Person, if as a result of such Investment: (a) such Person
becomes a Subsidiary of Holdings and a Guarantor; or (b) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Subsidiary of
Holdings that is a Guarantor;
     (iv) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 10.02;
     (v) any acquisition of assets or Equity Interests solely in exchange for
the issuance of, or solely as a contribution to the common equity capital of
Holdings in respect of, Equity Interests (other than Disqualified Stock) of
Holdings;
     (vi) any Investments received in settlement, compromise or resolution of
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Holdings or any of its Subsidiaries (including
the Borrower), including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (b) litigation, arbitration or other disputes with Persons who are not
Affiliates;
     (vii) Investments represented by Interest Rate Protection Agreements and
Other Hedging Agreements;
     (viii) loans or advances to employees made in the ordinary course of
business of Holdings, the Borrower or any Subsidiary of Holdings in an aggregate
principal amount not to exceed $1,000,000 at any one time outstanding;
     (ix) any Investment existing on the date of this Agreement and specified in
Schedule XIV;
     (x) guarantees of Indebtedness to the extent such guarantees are permitted
under Section 10.04;
     (xi) Cash Collateral Account deposits;
     (xii) receivables owing to the Borrower, Holdings or any Subsidiary
Guarantor not constituting Indebtedness of the obligor if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that (a) such trade terms may include
such concessionary trade terms as Holdings, the Borrower or such Subsidiary
Guarantor deems reasonable in the circumstances and (b) the aggregate
outstanding amount of all Investments made pursuant to this clause (xii) that
are owing by Parent or any Subsidiary thereof (other than Holdings, the Borrower
or any Subsidiary Guarantor) do not exceed $5,000,000; and
     (xiii) other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (xiii) that are at the time
outstanding, not to exceed $5,000,000.

49



--------------------------------------------------------------------------------



 



          10.07 Limitation on Modifications of Certificate of Incorporation and
By-Laws; etc. The Borrower will not, and will not permit any Subsidiary
Guarantor to amend, modify or change its certificate of incorporation,
certificate of formation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, limited liability
company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity interests), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not materially adverse to the interests of the
Lenders.
          10.08 Limitation on Certain Restrictions on Subsidiaries. Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, the Parent Credit Agreement, the Working Capital Credit Documents,
the Senior Notes Documents and the Existing Intercompany Indebtedness,
(iii) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Holdings or any of its Subsidiaries,
(iv) customary provisions restricting assignment of any agreement entered into
by Holdings or any of its Subsidiaries in the ordinary course of business and
(v) any holder of a Lien may restrict the transfer of the asset or assets
subject thereto.
          10.09 Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Credit Parties and their Subsidiaries on the Effective Date and any other
business or activities as may be substantially similar, incidental or related
thereto.
          10.10 ERISA. Holdings will not, and will not permit any of its
Subsidiaries, nor any ERISA Affiliate, to (i) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could result in a material liability for the Borrower or any of its
Subsidiaries; or (ii) sponsor, maintain, make contributions to or incur
liabilities in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.
          10.11 Voluntary Prepayments, Etc. of Senior Notes; Amendments of
Senior Notes Documentation and Working Capital Credit Documents. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, repay, redeem, purchase, defease or otherwise satisfy the Senior
Notes or the loans under the Working Capital Credit Agreement in any manner
prior to the Term Loan Maturity Date (it being understood that payments of
indemnification obligations, regularly scheduled principal and interest, fees
and legal expenses, as well as mandatory prepayments shall be permitted).

50



--------------------------------------------------------------------------------



 



          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of any
documentation related to the Senior Notes, including, but not limited to the
Senior Notes Documentation, or the Working Capital Credit Documents, except in a
manner that would not materially adversely affect the Lenders.
          10.12 [Reserved].
          10.13 Settlement of Litigation. Holdings will not, and will not permit
any of its Subsidiaries to, settle the matter referred to as the “Tebma dispute”
on Schedule XV hereto or any related matters without the consent of the Required
Lenders.
          10.14 Minimum Cash. Holdings, the Borrower and the Subsidiary
Guarantors, on a consolidated basis, shall maintain as of the end of each fiscal
month beginning October 31, 2010 cash and cash equivalents (in each case, free
of Liens other than those in favor of the Collateral Agent) (“Liquidity”) of not
less than $5,000,000. The Borrower shall deliver to the Administrative Agent an
Officer’s Certificate, in the form attached hereto as Exhibit M, and a detailed
computation of its Liquidity no later than the 10th calendar day following the
end of each fiscal month beginning with the month ended October 31, 2010.
          10.15 Minimum Monthly EBITDA. Holdings shall have Consolidated Cash
Flow for the preceding twelve-month period (“LTM Consolidated Cash Flow”)
measured as of the end of each fiscal month of Holdings of at least the required
amount set forth in the following table for each applicable month set forth
above such amount:

              Minimum LTM Consolidated Month Ending   Cash Flow (in Millions)
September 30, 2010
  $ 36.1  
October 31, 2010
  $ 40.8  
November 30, 2010
  $ 43.9  
December 31, 2010
  $ 47.1  
January 31, 2011
  $ 45.2  
February 28, 2011
  $ 47.8  
March 31, 2011
  $ 42.9  
April 30, 2011
  $ 45.4  
May 31, 2011
  $ 47.0  
June 30, 2011
  $ 55.8  

          Holdings shall deliver to the Administrative Agent and the Lenders an
Officer’s Certificate, in the form attached hereto as Exhibit N, and a detailed
computation of its LTM Consolidated Cash Flow no later than the 30th calendar
day following the end of each fiscal month beginning with the month ended
October 31, 2010.

51



--------------------------------------------------------------------------------



 



          10.16 Compliance with Approved Budget. Holdings will not, and will not
permit any of its Subsidiaries to, fail to (i) have an Approved Budget in effect
at all times or (ii) comply with the terms of the Approved Budget within the
following parameters:
          (a) On the fourth Friday following the effectiveness of an Approved
Budget and on every Friday thereafter until such Approved Budget ceases to be in
effect (each such date, a “Test Date”), the total net cash flow (before
borrowings) of Holdings and its Subsidiaries for the four-week period ending on
the present Test Date (such period, the “Test Period”) shall be no more than 20%
lower than the projected total net cash flow (before borrowings) set forth in
such Approved Budget;
          (b) On any Test Date, the total non-operating disbursements of
Holdings and Subsidiaries for the applicable Test Period shall be no more than
20% greater than the projected total non-operating disbursements set forth in
such Approved Budget; and
          (c) On the fourth Friday following the Effective Date and on every
Friday thereafter, the cumulative total net cash flow (before borrowings) of
Holdings and its Subsidiaries for the period beginning on the Effective Date and
ending on any such date of determination shall be no more than 20% lower than
the projected total net cash flow (before borrowings) set forth in such Approved
Budget.
          Section 11. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          11.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any fees or any other amounts owing
hereunder or thereunder; or
          11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made; or
          11.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 9.01(a), 9.01(b), 9.01(f), 9.03, 9.11(c) (other than
clause (i) and (ii) thereof) and 9.14, inclusive, or Section 10 or (ii) default
in the due performance or observance by it of any other term, covenant or
agreement (other than those referred to in Sections 11.01, 11.02 or clause
(i) of this Section 11.03) contained in this Agreement and, in the case of this
clause (ii), such default shall continue unremedied for a period of 20 days
after written notice to the defaulting party by the Administrative Agent or the
Required Lenders; or
          11.04 Default Under Other Agreements. (i) Holdings or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations, the Existing Intercompany Indebtedness and any other intercompany
loans) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii)

52



--------------------------------------------------------------------------------



 



Holdings or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations, the Existing Intercompany Indebtedness and any other
intercompany loans) or contained in any instrument or agreement evidencing,
securing or relating thereto, including, without limitation, the Senior Note
Indenture and the Working Capital Credit Agreement, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity (it being understood that until the
expiration of the Forbearance Period, the existence of (a) an event of default
under the Senior Note Indenture or the Working Capital Credit Agreement due to
the commencement and continuation of a Parent Bankruptcy Case or (b) a Working
Capital Specified Event of Default shall be deemed not to result in a Default or
Event of Default under this Section 11.04); provided, that it shall not be a
Default or Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses
(i) through (ii), inclusive, is (x) during the Forbearance Period, at least
$5,000,000 and (y) otherwise, at least $10,000,000; or
          11.05 Bankruptcy, etc. (i) Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or (ii) a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of Holdings or any of its Subsidiaries or (iii) Holdings or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries or there is commenced
against Holdings or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days, or (iv) Holdings or any of its Subsidiaries
is adjudicated insolvent or bankrupt; or (v) any order of relief or other order
approving any such case or proceeding is entered; or (vi) Holdings or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or (vii) Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or (viii) any corporate action is taken
by Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or (ix) the appointment of a chapter 11 trustee or examiner with
expanded powers in any of the Parent Bankruptcy Cases or the conversion of a
Parent Bankruptcy Case into a case under chapter 7 of the Bankruptcy Code; or
          11.06 ERISA. (a) A contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, or Holdings or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans, or the Borrower or any of its Subsidiaries has incurred or is reasonably
likely to incur any liability on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980

53



--------------------------------------------------------------------------------



 



B(g)(2) of the Code or 45 Code of Federal Regulations Sections 160.103) under
Section 4980B of the Code and/or the Health Insurance Portability and
Accountability Act of 1996; (b) there shall result from any such event or events
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) such lien, security interest
or liability, individually and/or in the aggregate, in the opinion of the
Required Lenders, has had, or could reasonably be expected to have, a Material
Adverse Effect; or
          11.07 Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons to the extent required
by the Security Documents and the Collateral Agency and Intercreditor Agreement
(except in connection with Permitted Collateral Liens), and subject to no other
Liens (except Permitted Collateral Liens); or
          11.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty; or
          11.09 Judgments. One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving in the aggregate for
Holdings or any of its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
equals or exceeds $5,000,000; or
          11.10 Change of Control. A Change of Control shall occur; or
          11.11 Approved Restructuring Plan. The Borrower fails to agree to an
Approved Restructuring Plan on or prior to October 1, 2010; or
          11.12 Special Repurchase Offer. The Borrower is required to make a
“Special Repurchase Offer” under and as defined in the Senior Notes Indenture;
or
          11.13 Forbearance Termination Date. A Forbearance Termination Date
shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative

54



--------------------------------------------------------------------------------



 



Agent to the Borrower as specified in clauses (i), (ii), (iii) and (iv) below
shall occur automatically without the giving of any such notice); provided,
further, that if any Guarantor is subject to an Event of Default specified in
Section 11.05, then notwithstanding anything to the contrary contained above,
all obligations guaranteed by the respective Guarantor, whether fixed or
contingent, shall be deemed, without the necessity of further action or notice
to be due and payable in full): (i) declare the Tranche B Term Loan Commitments
terminated, whereupon all Tranche B Term Loan Commitments of each Lender shall
forthwith terminate immediately and any accrued and unpaid fees or other amounts
payable to the Tranche B Term Lenders shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations,
including, without limitation, all Deferred Fees, owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; and (iii) cause the Collateral Agent to
enforce all of the Liens and security interests created pursuant to the Security
Documents.
          Section 12. Administrative Agent.
          12.01 Appointment. (a) The Lenders hereby irrevocably designate and
appoint Cantor as Administrative Agent to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates. Each Lender
irrevocably authorizes the Administrative Agent to appoint a security trustee on
its behalf, including Wilmington Trust FSB as Collateral Agent, with regard to
(i) the security, powers, rights, titles, benefits and interests (both present
and future) constituted by and conferred on the Lenders or any of them or for
the benefit thereof under or pursuant to any Credit Document (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to any Lender in any Credit
Document), (ii) all moneys, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with, any Credit
Document whether from any Credit Party or any other Person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof). The Administrative Agent hereby accepts such
appointment and authorization.
          12.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or

55



--------------------------------------------------------------------------------



 



under any other Credit Document or in connection herewith or therewith, unless
caused by its or their gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in final and non-appealable decision). The
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Lender or
the holder of any Note; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Parent and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Parent and its Subsidiaries and, except as expressly provided in this Agreement,
the Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Parent and its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Parent and its Subsidiaries or the existence or possible
existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to
reasonably rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent

56



--------------------------------------------------------------------------------



 



reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders determined as if there were no Defaulting Lenders), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document, or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 then exists, the Borrower.

57



--------------------------------------------------------------------------------



 



          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrower’s approval shall not be required if an Event of Default
then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document with respect to the Term Loans, in each case, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.
          (e) To the extent a successor Administrative Agent is appointed
pursuant to the provisions of this Section 12.09, the Borrower shall pay the
reasonable fees and expenses of such successor Administrative Agent.
          12.10 [Reserved].
          12.11 Removal of the Administrative Agent; Appointment of Successor
Administrative Agent.
          (a) The Administrative Agent may be removed at any time by written
notice from the Required Lenders, which removal shall be effective upon the
appointment of a successor administrative agent.
          (b) A successor Administrative Agent may be appointed by the Required
Lenders. If a successor Administrative Agent shall not have been so appointed
within ten Business Days after delivery of the notice of removal described in
the immediately preceding subclause (a), the Administrative Agent may appoint a
successor Administrative Agent.
          (c) Upon the appointment of a successor Administrative Agent, the
removed Administrative Agent shall promptly execute and deliver all instruments
and documents, and take all actions that the successor Administrative Agent or
the Required Lenders may reasonably request, in order to effect such removal and
the assignment of rights, interests, duties and obligations of the
Administrative Agent under the Credit Documents.

58



--------------------------------------------------------------------------------



 



          (d) To the extent a successor Administrative Agent is appointed
pursuant to the provisions of this Section 12.11, the Borrower shall pay the
reasonable fees and expenses of such successor Administrative Agent.
          Section 13. Holdings Guaranty.
          13.01 Holdings Guaranty. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement and to extend credit hereunder, and
in recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, Holdings hereby agrees with the Guaranteed Creditors as
follows: (i) Holdings hereby and unconditionally and irrevocably guarantees to
the Guaranteed Creditors, as primary obligor and not merely as surety, the full
and prompt payment when due, whether upon maturity, acceleration or otherwise,
of any and all of the Guaranteed Obligations to the Guaranteed Creditors and
(ii) Holdings unconditionally and irrevocably fully indemnifies each Lender on
its demand in respect of all claims, expenses, liabilities and losses which are
made or brought against or incurred by such Lender as a result of or in
connection with any obligation or liability guaranteed by Holdings being or
becoming unenforceable, invalid, void or illegal; and the amount recoverable
under this indemnity shall be equal to the amount which such Lender would
otherwise have been entitled to recover. If any or all of the Guaranteed
Obligations becomes due and payable hereunder, Holdings unconditionally and
irrevocably undertakes to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, on demand, together with any and all
reasonable documented out-of-pocket expenses which may be incurred by the
Administrative Agent and the other Guaranteed Creditors in collecting any of the
Guaranteed Obligations. If a claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower), then and in such event,
Holdings agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon Holdings, notwithstanding any revocation of this Holdings
Guaranty or other instrument evidencing any liability of the Borrower, and
Holdings shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
          13.02 Bankruptcy. Additionally, Holdings unconditionally and
irrevocably guarantees to the Guaranteed Creditors the payment of any and all of
the Guaranteed Obligations whether or not due or payable by the Borrower upon
the occurrence of any of the events specified in Section 11.05, and
unconditionally, irrevocably, jointly and severally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand.
          13.03 Nature of Liability. The liability of Holdings hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations, whether executed by Holdings, any other guarantor or by
any other party, and the liability of Holdings hereunder shall not be affected
or impaired by (a) any direction as to application of payment by

59



--------------------------------------------------------------------------------



 



the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower or any other Credit Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and Holdings waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction of the type described in Section 14.05.
          13.04 Independent Obligation. The obligations of Holdings hereunder
are several and are independent of the obligations of any other guarantor, any
other party or the Borrower, and a separate action or actions may be brought and
prosecuted against Holdings whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to Holdings.
          13.05 Authorization. Holdings authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute or
this Agreement and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Holdings Guaranty made shall apply to such Guaranteed Obligations as so
changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly

60



--------------------------------------------------------------------------------



 



in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under these Holdco Guarantees.
          13.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of their Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          13.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to Holdings is hereby subordinated to the Guaranteed Obligations of the
Borrower owing to the Guaranteed Creditors; and if the Administrative Agent or
the Required Lenders so request at a time when an Event of Default exists, all
such indebtedness of the Borrower to Holdings shall be collected, enforced and
received by Holdings for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations, but without affecting or impairing in any
manner the liability of Holdings under the other provisions of this Holdings
Guaranty. Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any such indebtedness of the Borrower to Holdings shall mark such
note or negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, Holdings hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Holdings
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been paid in full in cash. If
and to the extent required in order for the Guaranteed Obligations of Holdings
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of Holdings hereunder shall be
limited to the greatest amount which can lawfully be guaranteed by Holdings
under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under this Section 13.07.
          13.08 Waiver. (a) Holdings waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any

61



--------------------------------------------------------------------------------



 



security held from the Borrower, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Holdings waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party, other than payment in full in
cash of the Guaranteed Obligations, based on or arising out of the disability of
the Borrower, any other guarantor or any other party, or the validity, legality
or unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of Holdings hereunder except to the extent the Guaranteed
Obligations have been paid in cash. Holdings waives any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against the Borrower, or any other party or
any security.
          (b) Holdings waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Holdings
Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations. Holdings assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks.
          Section 14. Miscellaneous.
          14.01 Payment of Expenses. The Borrower agrees to: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and the charges incurred for the use of IntraLinks or a
similar service) and the Required Lenders (including, without limitation, the
reasonable fees and disbursements of Paul, Weiss, Rifkind, Wharton & Garrison
LLP) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver, assignment or consent
relating hereto or thereto (including, without limitation, in connection with
the removal of the Administrative Agent pursuant to Section 12.11), and of the
Administrative Agent and the Required Lenders and, after the occurrence of an
Event of Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of

62



--------------------------------------------------------------------------------



 



counsel and consultants for the Administrative Agent and, after the occurrence
of an Event of Default, counsel for each of the Lenders); (ii) pay and hold the
Administrative Agent, each of the Lenders harmless from and against any and all
present and future stamp, documentary, transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters, the
performance of any obligation under this Agreement or any other Credit Document
or any payment thereunder, and save the Administrative Agent, each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Administrative Agent, such Lender) to pay such taxes; and (iii) indemnify
the Administrative Agent, the Collateral Agent, each Lender, and each of their
respective officers, directors, employees, representatives, agents, affiliates,
trustees and investment advisors (the “Indemnitees”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the Release of
Hazardous Materials by Borrower or its Subsidiaries in the air, surface water or
groundwater or on the surface or subsurface of any Mortgaged Vessel at any time
owned, operated or occupied by the Borrower, or any of the Borrower’s
Subsidiaries, the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials by the Borrower or any of the Borrower’s
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries, the non-compliance of any
Mortgaged Vessel with Environmental Law (including applicable permits
thereunder) applicable to any Mortgaged Vessel, or any Environmental Claim
asserted against the Borrower or any of the Borrower’s Subsidiaries, or any
Mortgaged Vessel at any time owned, operated or occupied by the Borrower or any
of the Borrower’s Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or caused by the actions or inactions of the Person
to be indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
          14.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any

63



--------------------------------------------------------------------------------



 



Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Credit Party but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Credit Party, as applicable, to such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 14.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
          14.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic or telecopier communication) and mailed,
telexed, telecopied or delivered: if to any Credit Party, at 10001 Woodloch
Forest Dr., Suite 610, The Woodlands, Texas 77380, Telephone: (281) 203-5700,
Facsimile: (281) 203-5701; if to any Lender, at its address specified opposite
its name on Schedule II below; and if to the Administrative Agent, at its Notice
Office; or, as to any other Credit Party, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent. All such notices
and communications shall when mailed, telegraphed, telexed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt if delivered by hand or overnight
courier service, sent by telecopier or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 14.03
or in accordance with the latest unrevoked direction from such party given in
accordance with this Section 14.03.
          14.04 Benefit of Agreement; Assignments and Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that (i) no Credit Party may assign or transfer any of its rights,
obligations or interests hereunder or under any other Credit Document without
the prior written consent of the Lenders, (ii) although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.12 and
14.04(b) or as otherwise separately agreed to in writing with the Borrower) and
the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and (iii) no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any Loan or Note in

64



--------------------------------------------------------------------------------



 



which such participant is participating, or reduce the rate or extend the time
of payment of interest or Deferred Fee thereon (except (m) in connection with a
waiver of applicability of any post-default increase in interest rates and
(n) that any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (x)) or reduce the principal amount thereof, or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Tranche A Term Loan Commitment or Total Tranche
B Term Loan Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or
(z) release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents) securing the
Loans hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment and/or its outstanding Loans to its (i) parent company so long as
such parent company is solvent and/or any affiliate of such Lender which is at
least 50% owned by such Lender or its parent company (so long as such affiliate
is solvent) or (ii) in the case of any Lender that is a fund or other entity
that invests in bank loans, any other fund or entity that invests in bank loans
and is managed or advised by the same investment advisor of such Lender or by an
Affiliate of such investment advisor (so long as such fund or other entity is
solvent) or (iii) to one or more Lenders or (y) assign with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and shall
not be required if any Event of Default is then in existence) all, or if less
than all, a portion equal to at least $1,000,000 in the aggregate for the
assigning Lender or assigning Lenders, of such Commitments and outstanding
principal amount of Loans hereunder to one or more Eligible Transferees
(treating any fund or other entity that invests in bank loans and any other fund
or entity that invests in bank loans and is managed or advised by the same
investment advisor of such fund or other entity or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Commitments (and/or outstanding Loans, as the
case may be) of such new Lender and of the existing Lenders, (ii) upon the
surrender of the relevant Notes assigned by the Lender, new Notes will be
issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments (and/or
outstanding Loans, as the case may be), and (iii) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,000; provided,
however, that notwithstanding any other

65



--------------------------------------------------------------------------------



 



provision of this Section 14.04, the consent of the Borrower shall not be
required in any manner with respect to any assignment to an Eligible Assignee if
such assignment is made by the Administrative Agent (in its capacity as a
Lender) and relates to the Tranche A Term Loans. To the extent of any assignment
pursuant to this Section 14.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments and outstanding
Loans. At the time of each assignment pursuant to this Section 14.04(b) to a
Person which is not already a Lender hereunder, the respective assignee Lender
shall, to the extent legally entitled to do so, comply with Section 5.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 2.12 or this
Section 14.04(b) would, at the time of such assignment, result in increased
costs under Section 2.09 or 2.10 from those being charged by the respective
assigning Lender prior to such assignment, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          14.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
or the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.
          14.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

66



--------------------------------------------------------------------------------



 



          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
or Deferred Fee on, the Loans of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.06(a) and (b) (i) shall be subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans.
          14.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders). Unless otherwise
noted, all references in this Agreement to “GAAP” or “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States of America as may be modified from time to time.
          (b) All computations of interest hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.
          14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; APPOINTMENT OF PROCESS AGENT. (a) THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE

67



--------------------------------------------------------------------------------



 



SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET FORTH IN SECTION 14.03, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION. EACH CREDIT PARTY HEREBY IRREVOCABLY
DESIGNATES, APPOINTS, AUTHORIZES AND EMPOWERS CT CORPORATION SYSTEM, WITH
OFFICES AT 111 EIGHTH AVENUE, NEW YORK NEW YORK 10011, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE FOR AND ON ITS BEHALF SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE CREDIT PARTIES AGREE TO DESIGNATE A
NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE REQUIRED LENDERS; PROVIDED THAT ANY FAILURE ON THE PART OF THE CREDIT
PARTIES TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN
ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER
DESCRIBED ABOVE IN THIS SECTION 14.08 OR OTHERWISE PERMITTED BY LAW. IF AT ANY
TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT,
ANY CREDIT PARTY DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK
CITY, SUCH CREDIT PARTY WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT
IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE IDENTITY AND ADDRESS
OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED THAT ANY FAILURE ON
THE PART OF ANY CREDIT PARTY TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS
SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR
SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 14.08 OR OTHERWISE
PERMITTED BY LAW.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,

68



--------------------------------------------------------------------------------



 



PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          14.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          14.10 Effectiveness. This Agreement shall become effective on the date
on which (i) each of the Borrower, the Administrative Agent and each of the
Lenders, who are initially parties hereto shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or facsimile
notice (actually received) at such office that the same has been signed and
mailed to it and (ii) the Third Amendment becomes effective in accordance with
its terms.
          14.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto, the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and any of the Subsidiary Guarantors may be
released from its respective Guaranty and the Security Documents in accordance
with the provisions hereof and thereof without the consent of the other Credit
Parties party thereto, the Required Lenders), provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender with Obligations being directly affected in the
case of following clause (i)) and in the case of the following clause (vi), to
the extent (in the case of the following clause (vi)) that any such Lender would
be required to make a Loan in excess of its pro rata portion provided for in
this Agreement or would receive a payment or prepayment of Loans or a commitment
reduction that (in any case) is less than its pro rata portion provided for in
this Agreement, in each case, as a result of any such amendment, modification or
waiver referred to in the following clause (vi)), (i) extend the final scheduled
maturity of any Loan or Note, extend or increase the Commitment of any Lender,
or reduce the rate or extend the time of payment of interest on any Loan or Note
or Deferred Fee (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates and (y) any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (i)), or reduce
the principal amount thereof (except to the extent repaid in cash), (ii) release
all or substantially all of the Collateral (except as expressly provided in the
Credit Documents), (iii) amend, modify or waive any provision of this
Section 14.12, (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required

69



--------------------------------------------------------------------------------



 



Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date), (v) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (vi) amend, modify or waive
Section 2.06 or amend, modify or waive any other provision in this Agreement to
the extent providing for payments or prepayments of Loans or reductions in
Commitments, in each case, to be applied pro rata among the Lenders entitled to
such payments or prepayments of Loans or reductions in Commitments or Deferred
Fee (it being understood that the provision of additional extensions of credit
pursuant to this Agreement, or the waiver of any mandatory commitment reduction
or any mandatory prepayment of Loans by the Required Lenders shall not
constitute an amendment, modification or waiver for purposes of this clause
(vi), or (vii) release all or substantially all of the Subsidiary Guarantors
from a Subsidiaries Guaranty (except as expressly provided in the Credit
Documents); provided, further, that no such change, waiver, discharge or
termination shall (u) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), (v) without the consent of each
Agent, amend, modify or waive any provision of Section 12 as same applies to
such Agent or any other provision as same relates to the rights or obligations
of such Agent or (w) without the consent of the Collateral Agent, amend, modify
or waive any provision relating to the rights or obligations of the Collateral
Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 14.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Loans (or related Commitments), to replace only
the respective Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.12 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment),
and/or repay outstanding Loans and terminate any outstanding Commitments of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 5.02(b) and/or 5.01(iv), provided that, unless the
Commitments are terminated, and Loans repaid, pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), provided, further,
that in any event the Borrower shall not have the right to replace a Lender,
terminate its Commitment or repay its Loans solely as a result of the

70



--------------------------------------------------------------------------------



 



exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 14.12(a).
          14.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 5.04 and 14.01 shall, subject to
Section 14.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          14.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).
          14.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 2.09, 2.10 or 5.04 of this Agreement,
unless a Lender gives notice to the Borrower that it is obligated to pay an
amount under any such Section within one year after the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Sections 2.09, 2.10 or 5.04 as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Sections 2.09, 2.10 or 5.04, as the case may be. This Section 14.15 shall have
no applicability to any Section of this Agreement other than said Sections 2.09,
2.10 or 5.04.
          14.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 14.16, each Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors, advisors or counsel or to another Lender
if the Lender or such Lender’s holding or parent company or board of trustees in
its sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 14.16(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their

71



--------------------------------------------------------------------------------



 



successors, (c) as may be required in respect to any summons or subpoena or in
connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (e) to the Administrative Agent,
the Collateral Agent or any Lender and (f) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee expressly agrees to be bound
by the confidentiality provisions contained in this Section 14.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 14.16
to the same extent as such Lender.
          14.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 14.17, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment and prepayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of an assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 14.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 14.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
          14.18 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on

72



--------------------------------------------------------------------------------



 



which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender or the Administrative Agent hereunder or under any Note
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the specified currency with such other currency; if the
amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.
          14.19 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          14.20 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, Norway, Bahamas, England, the Republic of Vanuatu, Malta, Cyprus or
elsewhere, to enforce or collect upon the Obligations of the Borrower or any
other Credit Party related to or arising from the transactions contemplated by
any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, the Borrower, for itself and on behalf of the
other Credit Parties, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere.
          14.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.

73



--------------------------------------------------------------------------------



 



          14.22 OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT; ETC. (i) EACH SECURED CREDITOR UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL IN FAVOR
OF THE HOLDERS OF SENIOR NOTES AND THE LENDERS UNDER THE WORKING CAPITAL CREDIT
AGREEMENT PURSUANT TO THE SECURITY DOCUMENTS, WHICH LIENS SHALL BE SUBORDINATED
IN PRIORITY TO THE LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS IN FAVOR OF
THE LENDERS IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT. THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT ALSO
HAS OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS. PURSUANT TO THE EXPRESS
TERMS OF SECTION 7.19 OF THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT AND ANY OF THE SECURITY DOCUMENTS, THE PROVISIONS OF THE
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          (ii) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT ON BEHALF OF EACH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT.
          (iii) THE PROVISIONS OF THIS SECTION 14.22 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY SECURED CREDITOR AS TO
THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT.
* * *

74 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO SUPPLY AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING III AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING II AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN AS
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:  
Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Pages to the Priority Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Tomás Salazar         Name:   Tomás Salazar        Title:  
Manager        DEEPOCEAN MARITIME AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
      CTC MARINE NORWAY AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:  
Chairman        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Pages to the Priority Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN B.V.
      By:   /s/ Mads Ragnar Bårdsen        Name:   Mads Ragnar Bårdsen       
Title:   Director        DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        SERVICIOS PROFESIONALES DE APOYO
ESPECIALIZADO, S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
      SERVICIOS DE SOPORTE PROFESIONAL
ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   Manager 
      TRICO SUBSEA AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO SUBSEA HOLDING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Pages to the Priority Credit Agreement]

 



--------------------------------------------------------------------------------



 



            [Signatures of the Several Term Lenders],
as a Term Lender
      By:           Name:           Title:        

[Signature Pages to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CANTOR FITZGERALD SECURITIES,
as Administrative Agent
      By:   /s/ James Bond       Name:   James Bond       Title:   Chief
Operating Officer  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LOAN COMMITMENTS

      Tranche A Term Loan Commitment   Tranche B Term Loan Commitment
$15,000,000.00   $7,000,000.00

 

**   Name of each lender and the commitment amount will be disclosed to the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES
Name, address and contact information for each lender will be disclosed to the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Det Norske Veritas
Lloyd’s Register
Bureau Veritas
Nippon Kaiji Kyokai
Germanischer Lloyd AG
or such other first-class vessel classification society which is a member of
International Association of Classification Societies Ltd. that the
Administrative Agent has, with the consent of the Required Lenders, approved in
writing

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
ERISA

  1.   Trico Supply AS Norwegian Pension Plan 8236     2.   Trico Supply AS
Norwegian Pension Plan 3740

 



--------------------------------------------------------------------------------



 



SCHEDULE V
SUBSIDIARIES

              Direct Owner(s) &   Jurisdiction of Legal Name of Subsidiary  
Percentage Ownership   Organization
DeepOcean AS
  Trico Supply AS (100%)   Norway
 
       
Trico Supply (UK) Limited
  Trico Supply AS (100%)   England and Wales
 
       
Albyn Marine Limited
  Trico Supply (UK) Limited (100%)   Scotland
 
       
CTC Marine Projects Limited
  DeepOcean AS (100%)   UK
 
       
DeepOcean Brasil Servicos Ltda.
  DeepOcean AS (99%)

DeepOcean Maritime AS (1%)   Brazil
 
       
DeepOcean Maritime AS
  DeepOcean AS (100%)   Norway
 
       
DeepOcean Management AS
  DeepOcean AS (100%)   Norway
 
       
DeepOcean de Mexico S. de R.L. de C.V.
  DeepOcean AS (99%)

DeepOcean Management AS (1%)   Mexico
 
       
CTC Marine Norway AS
  CTC Marine Projects Ltd. (100%)   Norway
 
       
CTC Marine Projects (Guernsey) Limited
  CTC Marine Projects Ltd. (100%)   Guernsey
 
       
DeepOcean Subsea Services Limited
  DeepOcean Maritime AS (100%)   UK
 
       
DeepOcean BV
  DeepOcean Maritime AS (100%)   The Netherlands
 
       
Servicios Profesionales de Apoyo Especializado S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)

DeepOcean Management AS (1%)   Mexico
 
       
Servicios de Soporte Profesional Administrativo S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)

DeepOcean Management AS (1%)   Mexico
 
       
DeepOcean UK Ltd.
  DeepOcean Subsea Services Ltd. (100%)   UK
 
       
Trico Shipping AS
  Trico Supply AS (100%)   Norway

 



--------------------------------------------------------------------------------



 



SCHEDULE V

              Direct Owner(s) &   Jurisdiction of Legal Name of Subsidiary  
Percentage Ownership   Organization
Trico Subsea Holding AS
  Trico Shipping AS (100%)   Norway
 
       
DeepOcean Shipping III AS
  Trico Shipping AS (100%)   Norway
 
       
DeepOcean Shipping II AS
  Trico Shipping AS (100%)   Norway
 
       
DeepOcean Shipping AS
  Trico Shipping AS (100%)   Norway
 
       
Trico Subsea AS
  Trico Subsea Holding AS (100%)   Norway
 
       
Trico Subsea Cayman, Ltd.
  Trico Supply AS (100%)   Cayman Islands
 
       
CTC Marine SDN BHD
  CTC Marine Projects Limited (100%)   Malaysia
 
       
DeepOcean Subsea Services Hong Kong Ltd.
  Trico Supply AS (100%)   Hong Kong

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
EXISTING INDEBTEDNESS

          Indebtedness   Amounts  
CTC motor vehicle loans
  £ 96,630.51  
 
       
Bank Guarantees and Standby Letters of Credit (i.e., performance bonds, surety
bonds)
  $ 2,810,666.67  
 
       
Bank Guarantees and Standby Letters of Credit (i.e., performance bonds, surety
bonds)
  £ 2,442,500.00  
 
       
Bank Guarantees and Standby Letters of Credit (i.e., performance bonds, surety
bonds)
  € 1,100,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
LEGAL NAME; TYPE OF ORGANIZATION AND
WHETHER A REGISTERED ORGANIZATION;
JURISDICTION OF ORGANIZATION; ETC.

                                      Organizational                
Identification         Registered   Jurisdiction of   Number (if
Borrower/Guarantor   Type of Organization   Organization (Y/N)   Organization  
applicable)
Trico Subsea AS
  Limited Company   Yes   Norway     989 941 372  
 
                   
Trico Supply AS
  Limited Company   Yes   Norway     976 853 938  
 
                   
Trico Shipping AS
  Limited Company   Yes   Norway     976 854 020  
 
                   
Trico Subsea Holding AS
  Limited Company   Yes   Norway     990 653 305  
 
                   
DeepOcean AS
  Limited Company   Yes   Norway     980 772 805  
 
                   
Trico Supply (UK) Limited
  Limited Company   Yes   UK     1275998  
 
                   
Albyn Marine Limited
  Limited Company   Yes   Scotland     SC172765  
 
                   
CTC Marine Projects Limited
  Limited Company   Yes   UK     2835294  
 
                   
DeepOcean Brasil Servicos Ltda.
  Limited Company   Yes   Brazil   CNPJ/MF
 
                08.932.03/001-92  
 
                   
DeepOcean Maritime AS
  Limited Company   Yes   Norway     948 230 798  
 
                   
DeepOcean Management AS
  Limited Company   Yes   Norway     987 538 880  
 
                   
DeepOcean de Mexico S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8500*3  
 
                   
CTC Marine Norway AS
  Limited Company   Yes   Norway     982 603 382  
 
                   
CTC Marine Projects (Guernsey) Limited
  Limited Company   Yes   Guernsey     46530  

 



--------------------------------------------------------------------------------



 



Schedule VII
Page 2

                                      Organizational                
Identification         Registered   Jurisdiction of   Number (if
Borrower/Guarantor   Type of Organization   Organization (Y/N)   Organization  
applicable)
DeepOcean Subsea Services Limited
  Limited Company   Yes   UK     5056858  
 
                   
DeepOcean B.V.
  Limited Company   Yes   The Netherlands     37090676  
 
                   
Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8722*3  
 
                   
Servicios de Soporte Administrativo S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8723*3  
 
                   
DeepOcean UK Ltd.
  Limited Company   Yes   Scotland   SC240196
 
                   
DeepOcean Shipping III AS
  Limited Company   Yes   Norway     977 289 483  
 
                   
DeepOcean Shipping II AS
  Limited Company   Yes   Norway     992 035 870  
 
                   
DeepOcean Shipping AS
  Limited Company   Yes   Norway     979 456 107  

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
SUBSIDIARY GUARANTORS
Entities listed on Schedule V, other than Trico Shipping AS, Trico Subsea
Cayman, Ltd., CTC Marine SDN BHD and DeepOcean Subsea Services Hong Kong Ltd

 



--------------------------------------------------------------------------------



 



SCHEDULE X
SECURITY DOCUMENTS

1.   Amended and Restated Collateral Agency and Intercreditor Agreement dated 21
September 2010.   2.   Third Amendment dated as of September 21, 2010 to Pledge
and Security Agreement dated as of 30 October 2009.

  a.   All filed and applicable UCC Financing Statements.

3.   Omnibus Confirmation and Ratification of Security Documents, dated as of 21
September 2010.   4.   Northern Canyon Mortgage (Bahamas), dated as of 30
October 2009.   5.   Northern Canyon Deed of Covenants, dated as of 30
October 2009.   6.   Trico Sabre Mortgage (Bahamas), dated as of 30
October 2009.   7.   Trico Sabre Deed of Covenants, dated as of 30 October 2009.
  8.   Atlantic Challenger Mortgage (Isle of Man), dated as of 30 October 2009.
  9.   Atlantic Challenger Deed of Covenants, dated as of 30 October 2009.   10.
  Deep Endeavour Mortgage (Isle of Man), dated as of 30 October 2009.   11.  
Deep Endeavour Deed of Covenants, dated as of 30 October 2009.   12.   Letter
from Financial Supervision Commission (DeepOcean Shipping AS).   13.   Letter
from Financial Supervision Commission (DeepOcean Shipping II AS).   14.  
Northern Commander Mortgage (Norway), dated as of 30 October 2009.   15.  
Northern Crusader Mortgage (Norway), dated as of 03 October 2009.   16.  
Northern River Mortgage (Norway), dated as of 30 October 2009.   17.   Northern
Wave Mortgage (Norway), dated as of 30 October 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE X

18.   Ship Mortgage Covenants relating to Northern Commander, Northern Crusader,
Northern River and Northern Wave.   19.   Certificates of Ownership and
Encumbrances for Norwegian vessels.   20.   Northern Queen Mortgage (UK), dated
as of 30 October 2009.   21.   Northern Supporter Mortgage (UK), dated as of 30
October 2009.   22.   Deed of Covenants for the Northern Queen and Northern
Supporter, dated as of 30 October 2009.   23.   Certificate of Ownership and
Encumbrance and Northern Princess Mortgage (Vanuatu), dated as of 30
October 2009 and related Letter to Ship Master   24.   Share Pledge Agreements
between the respective Pledgors and Collateral Agent, dated as of 30
October 2009, over share capital of the following entities:

  a.   Trico Supply AS     b.   Trico Shipping AS and DeepOcean AS     c.  
DeepOcean Shipping AS, DeepOcean Shipping II AS, DeepOcean Shipping III AS, and
Trico Subsea Holding AS     d.   Trico Subsea AS     e.   DeepOcean Maritime AS
and DeepOcean Management AS     f.   CTC Marine Norway

25.   Factoring Agreements, dated as of 30 October 2009, for the following
entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X

  e.   DeepOcean Shipping II AS     f.   DeepOcean Shipping III AS     g.  
Trico Subsea Holding AS     h.   Trico Subsea AS     i.   DeepOcean Maritime AS
    j.   DeepOcean Management AS     k.   CTC Marine Norway

26.   Security Agreements, dated as of 30 October 2009, between Collateral Agent
and the following entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS     i.
  DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC Marine
Norway

27.   Pledges of Inventory, dated as of 30 October 2009, for the benefit of the
Collateral Agent by the following entities:

 



--------------------------------------------------------------------------------



 



SCHEDULE X

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS     i.
  DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC Marine
Norway

28.   Pledges of Machinery and Plant, dated as of 30 October 2009, for the
benefit of Collateral Agent by the following entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X



  i.   DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC
Marine Norway

29.   Transcript from Register of Mortgaged Moveable Property for the following
entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS     i.
  DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC Marine
Norway

30.   Notices and Acknowledgments of Assignments of Intra-Group Receivables for
the following entities:

  a.   Trico Shipping AS     b.   DeepOcean AS     c.   DeepOcean Shipping AS  
  d.   DeepOcean Maritime AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X

31.   Notices of Assignment and Acknowledgments of Intra-Group Charterers for
the following entities:

  a.   Trico Shipping AS     b.   DeepOcean Shipping AS     c.   Trico Subsea AS

32.   Notices of Assignment of Insurances for the following entities:

  a.   Trico Shipping AS     b.   DeepOcean AS     c.   DeepOcean Shipping AS  
  d.   DeepOcean Shipping II AS     e.   DeepOcean Shipping III AS     f.  
Trico Subsea AS

33.   Acknowledgements of Assignments of Insurances from:

  a.   AON     b.   Den Norske Krigsforsikring for SKIB     c.   GARD     d.  
Price Forbes

34.   Notices of Pledge and Assignment of Bank Accounts for the following
entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X

  d.   DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.  
DeepOcean Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea
AS     i.   DeepOcean Maritime AS     j.   DeepOcean Management AS

35.   Acknowledgements of Notices of Pledge and Assignment of Bank Accounts
from:

  a.   DnB NOR Bank ASA     b.   Nordea Bank Norge ASA     c.   SpareBank 1
SR-Bank

36.   Quota Pledge Agreement, dated as of 30 October 2009, among DeepOcean AS
and DeepOcean Maritime AS, as pledgors, and the Collateral Agent with respect to
the quotas in the corporate capital of DeepOcean Brasil Servicos Ltda.   37.  
Bank Accounts Pledge Agreement, dated as of 30 October 2009, between DeepOcean
Brasil Servicos Ltda. and the Collateral Agent.   38.   Receivables Pledge
Agreement, dated as of 30 October 2009, between DeepOcean Brasil Servicos Ltda.
and the Collateral Agent.   39.   Security Interest Agreement, dated as of 30
October 2009, in relation to the issued share capital of CTC Marine Projects
(Guernsey) Limited.   40.   Security Interest Agreement, dated as of 30
October 2009, over the bank accounts of CTC Marine Projects (Guernsey) Limited.
  41.   Equity Holders Pledge Agreement, dated as of 30 October 2009, with
respect to the equity in Servicios de Soporte Profesional Administrativo, S de
R.L. de C.V. and Servicios Profesionales de Apoyo Especializado Administrativo,
S de R.L. de C.V.

 



--------------------------------------------------------------------------------



 



SCHEDULE X

42.   Pledge without Transfer of Possession Agreement, dated as of 30
October 2009, among Servicios de Soporte Profesional Administrativo, S de R.L.
de C.V., Servicios Profesionales de Apoyo Especializado Administrativo, S de
R.L. de C.V. and the Collateral Agent.   43.   Deed of Registered Shares for
DeepOcean B.V. dated as of 30 October 2009.   44.   Deed of Undisclosed Pledge
of Receivables for DeepOcean B.V. dated as of 30 October 2009.   45.   Deed of
Disclosed Pledge of Bank Accounts for DeepOcean B.V. dated as of 30
October 2009.   46.   Charges of Certificated Securities for the following
entities:

  a.   DeepOcean AS     b.   Trico Supply AS     c.   DeepOcean Maritime AS    
d.   Trico Supply (UK) Limited     e.   DeepOcean Subsea Services Limited

47.   Stock Transfer Forms for the following entities:

  a.   CTC Marine Projects Limited     b.   Trico Supply (UK) Limited     c.  
DeepOcean Subsea Services Limited     d.   Albyn Marine Limited     e.  
DeepOcean UK Ltd.

48.   Debentures for the following entities:

  a.   CTC Marine Projects Limited     b.   Trico Supply (UK) Limited

 



--------------------------------------------------------------------------------



 



SCHEDULE X

  c.   DeepOcean Subsea Services Limited

49.   Floating Charges for the following entities:

  a.   Albyn Marine Limited     b.   DeepOcean UK Ltd.

50.   Charges over Bank Accounts for the following entities:

  a.   CTC Marine Projects Limited     b.   Trico Supply (UK) Limited     c.  
DeepOcean Subsea Services Limited     d.   Albyn Marine Limited     e.  
DeepOcean UK Ltd.

51.   Ship Building Contract Assignments and Refund Guarantee Assignments from
Trico Subsea AS for:

  a.   Yard No. 117 at Tebma Shipyards Limited     b.   Yard No. 118 at Tebma
Shipyards Limited     c.   Yard No. 119 at Tebma Shipyards Limited

52.   Notice of Assignment of Assigned Agreement (“Atlantic Challenger”).   53.
  Notice of Assignment of Assigned Agreement (Framework Agreement for the
Provision of Marine Survey Services).   54.   Notice of Assignment of Assigned
Agreement (Framework Agreement for the Provision of ROV Support Services).   55.
  Pledge and Security Agreement, dated as of 30 October 2009, between Trico
Marine Services, Inc. and the Collateral Agent.   56.   U.S. Perfection
Certificate dated as of 20 October 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE X

57.   Arbol Grande Deed of Mortgage, dated as of January 5, 2010.   58.  
Addendum No. 1, dated 29 January 2010, to Ship Mortgage Covenants dated 30
October 2009 in favor of the Collateral Agent for Northern Commander, Northern
Crusader, Northern River and Northern Wave.   59.   Trico Star Mortgage
(Bahamas), dated as of 13 April 2010.   60.   Trico Star Deed of Covenants,
dated as of 13 April 2010.   61.   Amendment No. 1 to that certain Security
Agreement, dated October 30, 2009, between Trico Subsea AS and the Collateral
Agent dated 13 April 2010.   62.   Northern Princess (Vanuatu) Amendment No. 1
to First Preferred Mortgage, dated as of 30 June 2010 and related Letter to Ship
Master   63.   Amendment to the Northern River Mortgage (Norway), dated as of 15
July 2010 increasing the registration amount.   64.   Supplemental Debenture
between Trico Supply (UK) Limited and the Collateral Agent dated 23 July 2010  
65.   Supplemental Debenture between CTC Marine Projects Limited and the
Collateral Agent dated 23 July 2010   66.   Supplemental Debenture between
DeepOcean Subsea Services Limited and the Collateral Agent dated 23 July 2010  
67.   Deed of Second Ranking Pledge of Registered Shares DeepOcean B.V. between
DeepOcean Maritime, DeepOcean B.V. and the Collateral Agent dated 2
September 2010   68.   Deed of Undisclosed Pledge of Receivables between
DeepOcean B.V. and the Collateral Agent dated 2 September 2010   69.   Deed of
Disclosed Pledge of Bank Accounts between DeepOcean B.V. and the Collateral
Agent dated 2 September 2010   70.   First Amendment dated as of 23 July 2010 to
Pledge and Security Agreement dated as of 30 October 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE X

71.   Pledge over Receivables (Refund Guarantee) Trico Subsea AS and the
Collateral Agent dated 23 July 2010   72.   Amendment Agreement to Share Pledge
Agreement between Trico Subsea Holding AS and the Collateral Agent dated 23
July 2010   73.   Amendment Agreement to Share Pledge Agreement between Trico
Supply AS and the Collateral Agent dated 23 July 2010   74.   Amendment
Agreement to Share Pledge Agreement between Trico Shipping AS and the Collateral
Agent dated 23 July 2010   75.   Amendment Agreement to Share Pledge Agreement
between DeepOcean AS and the Collateral Agent dated 23 July 2010   76.  
Amendment Agreement to Share Pledge Agreement between CTC Marine Projects
Limited and the Collateral Agent dated 23 July 2010   77.   Refund Guarantee
Assignment between Trico Subsea AS and the Collateral Agent regarding Yard
Number 119 at Tebma Shipyards Limited dated 22 July 2010   78.   Pledge
Agreement related to Receivables under certain refund guarantees for Hull Nos.
118 and 199 between Trico Subsea AS and Collateral Agent dated 22 July 2010.  
79.   First Amendment to Quota Pledge Agreement between DeepOcean AS, DeepOcean
Maritime AS, the Collateral Agent and DeepOcean Brasil Servicos Ltda. dated 29
July 2010   80.   First Amendment to Bank Accounts Pledge Agreement between
DeepOcean Brasil Servicos Ltda. and the Collateral Agent dated 29 July 2010  
81.   First Amendment to the Receivables Pledge Agreement between DeepOcean
Brasil Servicos Ltda. and the Collateral Agent dated 29 July 2010.   82.  
Pledges of Inventory, dated on or around 23 July 2010, for the benefit of the
Collateral Agent by the following entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X

  d.   DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.  
DeepOcean Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea
AS     i.   DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC
Marine Norway

83.   Pledges of Machinery and Plant, dated on or around 23 July 2010, for the
benefit of Collateral Agent by the following entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS     i.
  DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC Marine
Norway

 



--------------------------------------------------------------------------------



 



SCHEDULE X

84.   Pledges of Receivables, dated on or around 23 July 2010, for the benefit
of Collateral Agent by the following entities:

  a.   Trico Shipping AS     b.   Trico Supply AS     c.   DeepOcean AS     d.  
DeepOcean Shipping AS     e.   DeepOcean Shipping II AS     f.   DeepOcean
Shipping III AS     g.   Trico Subsea Holding AS     h.   Trico Subsea AS     i.
  DeepOcean Maritime AS     j.   DeepOcean Management AS     k.   CTC Marine
Norway

85.   Amendment Agreement to Security Agreement between the Borrower and the
Collateral Agent dated 23 July 2010   86.   Amendment Agreement to Security
Agreement between DeepOcean AS and the Collateral Agent dated 23 July 2010   87.
  Amendment Agreement to Security Agreement between Deep Ocean Shipping AS and
the Collateral Agent dated 23 July 2010   88.   Amendment Agreement to Security
Agreement between DeepOcean Shipping II AS and the Collateral Agent dated 23
July 2010   89.   Amendment Agreement to Security Agreement between DeepOcean
Shipping III AS and the Collateral Agent dated 23 July 2010

 



--------------------------------------------------------------------------------



 



SCHEDULE X

90.   Amendment Agreement to Security Agreement between CTC Marine Norway AS and
the Collateral Agent dated 23 July 2010   91.   Amendment Agreement to Security
Agreement between DeepOcean Maritime AS and the Collateral Agent dated 23
July 2010   92.   Amendment Agreement to Security Agreement between DeepOcean
Management AS and the Collateral Agent dated 23 July 2010   93.   Amendment
Agreement to Security Agreement between Trico Subsea AS and the Collateral Agent
dated 23 July 2010   94.   Amendment Agreement to Security Agreement between
Trico Subsea Holding AS and the Collateral Agent dated 23 July 2010   95.  
Amendment Agreement to Security Agreement between Trico Supply AS and the
Collateral Agent dated 23 July 2010   96.   Second Amendment dated as of 29
July 2010 to Pledge and Security Agreement dated as of 30 October 2009.   97.  
Atlantic Challenger Mortgage (second priority) (Isle of Man), dated as of 20
August 2010.   98.   Atlantic Challenger Deed of Covenants, dated as of 20
August 2010.   99.   Deep Endeavour Mortgage (second priority) (Isle of Man),
dated as of 20 August 2010.   100.   Deep Endeavour Deed of Covenants, dated as
of 20 August 2010.   101.   Deed of Execution of Amendment and Extension of
Arbol Grande Ship Mortgage, dated September 1, 2010.   102.   Northern Queen
(UK) Mortgage supplement dated as of 21 September 2010.   103.   Northern
Supporter (UK) Mortgage supplement dated as of 21 September 2010.   104.  
Atlantic Challenger Mortgage (third priority) (Isle of Man), dated as of 21
September 2010.   105.   Atlantic Challenger Deed of Covenants, dated as of 21
September 2010.   106.   Deep Endeavour Mortgage(third priority) (Isle of Man),
dated as of 21 September 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE X

107.   Deep Endeavour Deed of Covenants, dated as of 21 September 2010.   108.  
Northern Princess (Vanuatu) Amendment No. 2 to First Preferred Mortgage, dated
as of 21 September 2010 and related Letter to Ship Master

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
MORTGAGED VESSELS

                                  Jurisdiction of                 Registration
and #   Name   Registered Owner   Number   Flag 1.  
M/V Northern Canyon
  Trico Shipping AS   8000711   Bahamian1    
 
            2.  
M/V Deep Endeavour
  Deep Ocean Shipping II AS   9203306   Isle of Man    
 
            3.  
M/V Atlantic Challenger
  DeepOcean Shipping AS   8607311   Isle of Man    
 
            4.  
M/V Northern Commander
  Trico Shipping AS   8501098   Norwegian    
 
            5.  
M/V Northern Crusader
  Trico Shipping AS   9005364   Norwegian    
 
            6.  
M/V Northern Princess
  Trico Shipping AS   1576   Vanuatu2    
 
            7.  
M/V Northern Queen
  Trico Shipping AS   705528   British    
 
            8.  
M/V Northern River
  DeepOcean Shipping AS   9179323   Norwegian    
 
            9.  
M/V Northern Supporter
  Trico Shipping AS   728683   British    
 
            10.  
M/V Northern Wave
  Trico Shipping AS   9255141   Norwegian    
 
            11.  
M/V Trico Sabre
  Trico Subsea AS   8001643   Bahamian    
 
            12.  
M/V Trico Star
  Trico Subsea AS   8001715   Bahamian    
 
            13.  
M/V Arbol Grande
  DeepOcean Shipping III   9264867   Spain

 

1   Secondary British registration.   2   Secondary Brazil registration.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
Required Insurance
     (a) The Shipowner, at its own expense, or with respect to part (a)(iii) of
the Insurance Provisions the Mortgagee at the expense of the Shipowner, will
keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:
     (i) Marine and war risk, including London Blocking and Trapping Addendum
and Lost Vessel Clause, hull and machinery insurance on an agreed value in an
amount in U.S. dollars equal to, except as otherwise approved or required in
writing by the Mortgagee, the greater of (x) the then full commercial value of
the Vessel and (y) an amount which, when aggregated with such insured value of
the other Mortgaged Vessels (if the other Mortgaged Vessels are then subject to
a mortgage in favor of the Mortgagee under the Credit Agreement, and have not
suffered an Event of Loss), is equal to 110% of the then current Total
Commitment.
     (ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:
     (y) the maximum amount available of $1,000,000,000, as that amount may from
time to time change, from the International Group of Protection and Indemnity
Associations or alternatively such sources of pollution, spillage or leakage
coverage as are commercially available in any absence of such coverage by the
International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and
(z) the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
     (iii) Mortgagee’s interest insurance (including extended mortgagee interest
additional perils-pollution) coverage satisfactory to the Mortgagee in an amount
which, when aggregated with such insured value of the other Mortgaged Vessels
(if the other Mortgaged Vessels are then subject to a mortgage in favor of the
Mortgagee under the

 



--------------------------------------------------------------------------------



 



Credit Agreement, and have not suffered an Event of Loss), is equal to 110% of
the then applicable Total Commitment; all such mortgagee’s interest insurance
cover shall in the Mortgagee’s discretion be obtained directly by the Mortgagee
and the Shipowner shall on demand pay all costs of such cover.
     (iv) While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
     (b) The marine and commercial war-risk insurance required by the Insurance
Provisions shall have deductibles and franchises no higher than the following:
(i) Hull and Machinery — U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity — U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.
     All insurance maintained hereunder shall be primary insurance without right
of contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
     (c) The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of the Insurance Provisions, to agree to
advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 



--------------------------------------------------------------------------------



 



     The underwriters or brokers shall furnish the Mortgagee with a letter or
letters of undertaking to the effect that:
     (i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
     (ii) they will have endorsed on each and every policy as and when the same
is issued the loss payable clause and the notice of assignment referred to in
the relevant Assignment of Insurances for the Vessel; and
     (iii) they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.
     All policies of insurance required hereby shall provide for not less than
14 days prior written notice to be received by the Mortgagee of the termination
or cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the Vessel.
The Shipowner agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Mortgagee
being informed and having the right to continue the insurance by paying any
premiums not paid by the Shipowner, receipts showing payment of premiums for
required insurance and also of demands from the Vessel’s P & I underwriters
shall be in the hands of the Mortgagee at least two (2) days before the risk in
question commences.
     (d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear. Nevertheless, until otherwise required by the Mortgagee by
notice to the underwriters upon the occurrence and continuance of an Event of
Default, (i) amounts payable under any insurance on the Vessel with respect to
protection and indemnity risks may be paid directly to the Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred, and (ii) amounts payable under any insurance with respect to the
Vessel involving any damage to the Vessel, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Shipowner shall
have first fully repaired the damage or paid all of the salvage or other
charges, may be paid to the Shipowner as reimbursement therefor; provided,
however, that if such amounts (including any franchise or deductible) are in
excess of U.S. $1,000,000, the underwriters shall not make such payment without
first obtaining the written consent thereto of the Mortgagee.

 



--------------------------------------------------------------------------------



 



     (e) All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
     (i) any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;
     (ii) all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;
     (iii) all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Indebtedness hereby secured or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
     (f) In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
     (g) The Shipowner shall deliver to the Mortgagee copies and, whenever so
requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Vessel
Mortgage for the purpose of inspection or safekeeping, or, alternatively,
satisfactory letters of undertaking from the broker holding the same. The
Mortgagee shall be under no duty or obligation to verify the adequacy or
existence of any such insurance or any such policies, endorsement or riders.
     (h) The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
     (i) In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if an
Event of Default has occurred and is continuing, the Mortgagee shall have the
exclusive right to negotiate and agree to any compromise.

 



--------------------------------------------------------------------------------



 



     (j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it except where its failure to comply
with the foregoing could not, individually or in the aggregate, be expected to
have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
POST–EFFECTIVE DATE DELIVERABLES

1.   On or before September 22, 2010, copies of the following documents
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders:

  a.   A favorable opinion of Mackinnons, English counsel to each Credit Party;
    b.   A favorable opinion of Cains, Isle of Man maritime counsel to each
Credit Party covering the vessel Deep Endeavour;     c.   A favorable opinion of
Cains, Isle of Man maritime counsel to each Credit Party covering the vessel
Atlantic Challenger; and     d.   a favorable opinion of Seward & Kissel LLP,
Vanuatu maritime counsel to each Credit Party.

2.   On or before September 22, 2010, copies of the following documents
reasonably satisfactory in form and substance to the Administrative Agent and
the Required Lenders:

  a.   Mortgage, between Trico Shipping AS and Wilmington Trust FSB, on Northern
Queen;     b.   Mortgage, between Deep Ocean Shipping AS and Wilmington Trust
FSB, on Northern Supporter;     c.   Mortgage, between Deep Ocean Shipping AS
and Wilmington Trust FSB, on Atlantic Challenger;     d.   Deed of Covenants,
between Deep Ocean Shipping AS and Wilmington Trust FSB, on Atlantic Challenger;
    e.   Mortgage, between DeepOcean Shipping II AS and Wilmington Trust FSB, on
Deep Endeavour;     f.   Deed of Covenants, between Deep Ocean Shipping II AS
and Wilmington Trust FSB, on Deep Endeavour;     g.   Amendment No. 2 to First
Preferred Mortgage on Northern Princess.

3.   On or before September 24, 2010, copies of documents necessary to provide
the Mortgagee’s interest insurance coverage referenced in section (a)(iii) of
Schedule XII Required Insurance to the Agreement, subject to extension by the
Administrative Agent in its sole discretion.   4.   On or before October 20,
2010, copies of the following documents reasonably satisfactory in form and
substance to the Administrative Agent and addressed to the Administrative

 



--------------------------------------------------------------------------------



 



Agent and each of the Lenders, subject to extension by the Administrative Agent
in its sole discretion:

  a.   A favorable opinion of TozziniFreire Advogados, Brazilian counsel to each
Credit Party; and     b.   A favorable opinion of Nauta Dutilh, Dutch counsel to
each Credit Party.

5.   On or before October 20, 2010, copies of the following documents reasonably
satisfactory in form and substance to the Required Lenders, each of which shall
have become effective in accordance with their terms, subject to extension by
the Administrative Agent in its sole discretion:

  a.   Deed of Undisclosed Pledge of Receivables between DeepOcean B.V., as
Pledgor, and Wilmington Trust, FSB, as Collateral Agent;     b.   Deed of
Disclosed Pledge of Bank Accounts between DeepOcean B.V., as Pledgor, and
Wilmington Trust, FSB, as Collateral Agent;     c.   Deed of Third Ranking
Pledge of Registered Shares;     d.   Power of Attorney of DeepOcean B.V.;    
e.   Power of Attorney of Wilmington Trust, FSB;     f.   Irrevocable Power of
Attorney of DeepOcean Maritime AS; and     g.   Such Security Documents as the
Collateral Agent or the Administrative Agent deem reasonably necessary or
desirable to give the Collateral Agent for the benefit of the Lenders, a
perfected security interest on the Collateral located in Brazil.

6.   No later than thirty (30) days after a request from the Required Lenders,
copies of the following documents:

  a.   A favorable opinion of Uria Menendez, Spanish maritime counsel to each
Credit Party, reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders, subject to extension by the Administrative Agent in its sole
discretion; and     b.   Such Security Documents as the Collateral Agent or the
Administrative Agent deem reasonably necessary or desirable to give the
Collateral Agent for the benefit of the Lenders, a perfected security interest
on the Collateral located in Spain.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIV
EXISTING INVESTMENTS
Equity Interests in Trico Subsea Cayman, Ltd., CTC Marine SDN BHD and DeepOcean
Subsea Services Hong Kong Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE XV
LITIGATION

1.   Tebma dispute. Trico Subsea AS and the Tebma shipyard in India (“Tebma”)
are currently in a contractual dispute with regard to whether the construction
contracts for six vessels remain in effect, and if not, by whom and for what
reason the contracts were cancelled; and whether or not Trico Subsea AS has the
right to call on refund guarantees issued under the contracts. Trico Subsea AS
has taken action to cancel the construction contracts on four of the six
vessels, and has submitted draw requests to the institutions which issued the
refund guarantees. Tebma has taken action to cancel all six construction
contracts, and has taken action in Indian court to restrain Trico Subsea AS and
the institutions from acting in respect of the refund guarantees. Trico Subsea
AS is in discussion with Tebma to resolve this dispute.   2.   Litigation that
may arise from the Parent Bankruptcy Case. On August 25, 2010, Trico Marine
Services, Inc. and certain of its subsidiaries filed a bankruptcy case under
Title 11 of the Bankruptcy Code in Delaware. Any future litigation arising from
those proceedings could involve some or all of the Credit Parties.

 